

Exhibit 10.183 
 

--------------------------------------------------------------------------------

 
.
 




 


 
REORGANIZATION AGREEMENT
 
among
 
GENERAL COMMUNICATION, INC.,
 
ALASKA DIGITEL, LLC,
 
THE MEMBERS OF ALASKA DIGITEL, LLC,
 
AKD HOLDINGS, LLC
 
and
 
THE MEMBERS OF DENALI PCS, LLC
 


Dated as of June 16, 2006


































     

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
SECTION 1 DEFINITIONS 
SECTION 2 TERMS OF THE REORGANIZATION 
2.1.             Purchase of Denali. 
2.2.             Contribution to Parent; Conversion to Units. 
2.3.             Contributions by GCI. 
2.4.             Purchase and Redemption of Units.
2.5.             Management Agreement; Profits Interest. 
2.6.             Operating Agreement. 
2.7.             Closing. 
 
SECTION 3 REPRESENTATIONS AND WARRANTIES OF AKD, PARENT  AND THE AKD MEMBERS 
3.1.             Organization; Standing and Capitalization 
3.2.             The Transaction Agreements. 
3.3.             AKD Business Assets. 
3.4.             Financial Matters.
3.5.             Operational Matters. 
3.6.             Employee Matters. 
3.7.             Environmental Matters. 
3.8.             Communications Regulatory Matters.
3.9.             Transactional Matters. 
 
SECTION 4 REPRESENTATIONS AND WARRANTIES OF THE DENALI MEMBERS 
4.1.             Organization and Standing; Capitalization. 
4.2.             The Transaction Agreements. 
4.3.             No Assets. 
4.4.             Financial Matters. 
4.5.             Operational Matters. 
4.6.             Employee Matters. 
4.7.             Environmental Matters. 
4.8.             Communications Regulatory Matters. 
4.9.             Transactional Matters. 
 
SECTION 5 REPRESENTATIONS AND WARRANTIES OF GCI 
5.1.             Organization and Standing. 
5.2.             Execution and Validity of Agreements. 
5.3.             No Violation or Approval.
5.4.             Brokers, Finders, etc. 
5.5.             No Oral Warranties. 
 
SECTION 6 COVENANTS 
6.1.             Exclusivity; Acquisition Proposals.
6.2.             Notices and Consents. 
6.3.             Preparation for Closing. 
6.4.             Notification of Certain Matters. 
6.5.             Other Limitations on Conduct of AKD’s and Properties’
Businesses. 
6.6.             Other Limitations on Conduct of Denali’s Business. 
6.7.             Access to Information. 
6.8.             Cooperation. 
6.9.             Announcements. 
6.10.             Use of Proceeds of Interim Capital Loans. 
 
SECTION 7 CLOSING DELIVERIES
7.1.             Of AKD, Parent and the AKD Members. 
7.2.             Of the Denali Members. 
7.3.             Of GCI. 
 
SECTION 8 CONDITIONS PRECEDENT 
8.1.             Conditions to Obligations of AKD, Parent, the AKD Members and
the Denali Members 
8.2.             Conditions to Obligations of GCI. 
8.3.             Conditions to the Obligations of Each Party. 
SECTION 9 POST-CLOSING COVENANTS 
9.1.             Further Assurances.
9.2.             Announcements. 
 
SECTION 10 INDEMNIFICATION 
10.1.             Indemnification by AKD, Parent and the AKD Members.
10.2.             Indemnification by the Denali Members. 
10.3.             Indemnification by GCI.
10.4.             Survival; Time Limits for Indemnification. 
10.5.             Basket and Cap. 
10.6.             Defense of Claims. 
 
SECTION 11 TERMINATION 
11.1.             Right to Terminate. 
11.2.             Effect of Termination. 
11.3.             Specific Performance. 
 
SECTION 12 MISCELLANEOUS 
12.1.             Arbitration. 
12.2.             Governing Law. 
12.3.             Notices. 
12.4.             Entire Agreement, Assignability, Etc.
12.5.             Counterparts. 
12.6.             Representations as to Knowledge. 
12.7.             Headings, Terms. 
12.8.             Amendments.
12.9.             Waivers. 
12.10.             Severability. 
12.11.             Remedies Cumulative.
12.12.             Expenses. 
12.13.             Construction. 
12.14.             AKD Members’ Agent and Denali Members’ Agent. 
12.15.             Incorporation of Exhibits. 
12.16.             No Tax Advice. 


EXHIBITS
 
A           -           Management Agreement
B           -           Operating Agreement
C           -           Opinion Items for Opinion of The Bogatin Law Firm, PLC
D           -           Opinion Items for Opinion of Lukas, Nace, Gutierrez &
Sachs, Chartered
E           -           Non-Competition Agreement


SCHEDULES
 


1.1              -           AKD Interest-Bearing Obligations
2.3.2           -           Examples of Closing Adjustments
2.3.3           -           Examples of Post-Closing Adjustments
4                -           AKD Disclosure Schedule
5                -           Denali Disclosure Schedule
7.1(n)         -           Persons to Execute Non-Competition Agreements



 
 

--------------------------------------------------------------------------------

 

THIS REORGANIZATION AGREEMENT (this “Agreement”) is made as of June 16, 2006,
among General Communication, Inc., an Alaska corporation (“GCI”), Alaska
DigiTel, LLC, an Alaska limited liability company (“AKD”), PacifiCom Holdings,
L.L.C., a Delaware limited liability company (“Pacificom”), Red River Wireless,
LLC, a Delaware limited liability company (“Red River” and, together with
Pacificom, individually and collectively the “Denali Members”), Graystone
Holdings, LLC, an Alaska limited liability company (“Graystone” and, together
with Pacificom and Red River, individually and collectively, the “AKD Members”),
and AKD Holdings, LLC, a Delaware limited liability company (“Parent”).
 
Recitals
 
A.           AKD operates a wireless telecommunications business within the
State of Alaska.
 
B.           Denali PCS, LLC, an Alaska limited liability company (“Denali”),
holds licenses for certain spectrum capacity.
 
C.           GCI desires to purchase all of the outstanding Denali Interests (as
defined below) from the Denali Members and contribute cash and the Denali
Interests to AKD in exchange for AKD Common Units (as defined below) and to
purchase additional AKD Common Units from AKD all in accordance with the terms
and conditions of this Agreement.
 
Agreement
 
Accordingly, in consideration of the mutual covenants in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:
 
SECTION 1
 
DEFINITIONS
 
As used in this Agreement, the following terms have the indicated meanings:
 
“Accountants” has the meaning given in Section 2.3.2.
 
“Acquisition Transaction” has the meaning given in Section 6.1.
 
“Adverse Consequences” means all actions, suits, proceedings, investigations,
complaints, claims, demands, orders, decrees, rulings, injunctions, judgments,
directives, notices of violation, Liabilities, liens, losses (including loss of
value), damages, penalties, fines, settlements, costs, remediation costs,
expenses and fees (including court costs and reasonable fees and expenses of
counsel and other experts), plus interest at a rate equal to two percentage
points above the prime rate quoted by AKD’s principal lender from time to time
accrued from the date any Adverse Consequence becomes a liability of or is
otherwise recognized by the party suffering the Adverse Consequence as
determined in accordance with GAAP.  As used in this Agreement, Adverse
Consequences are not limited to matters asserted by third parties, but include
Adverse Consequences incurred or sustained by a Party hereto other than as a
result of claims by third persons.
 
“Affiliate” means, as to any Person, another Person that controls, is controlled
by or is under common control with any Person and, as to any natural Person, any
relative by blood, marriage or adoption.  For that purpose, “control” means the
power, directly or indirectly, by stock ownership, contract, family
relationship, employment, position or otherwise, to significantly influence the
business decisions of another Person.
 
“Agreement” has the meaning given in the Preamble.
 
“AKD” has the meaning given in the Preamble.
 
“AKD Balance Sheet Date” has the meaning given in Section 3.4.1.
 
“AKD Business Assets” means all assets and properties of AKD, whether real or
personal, tangible or intangible, including, without limitation, (a) the AKD
Licenses, (b) all furniture, office equipment, other equipment, automobiles and
other tangible personal property listed in Schedule 3.3.1, (c) all of AKD’s
rights under the AKD Contracts, (d) all inventory, fixed assets and leasehold
improvements, (e) all notes and accounts receivable of AKD, (f) all customer
deposits, advance payments, prepaid items and expenses, deferred charges, rights
of offset and credits and claims for refund, (g) all claims, rights and causes
in action against third parties and all rights to insurance proceeds relating to
any damage, destruction or impairment of the AKD Business Assets, (h) all
Intellectual Property of AKD, including without limitation, those items listed
in Schedule 3.3.5, (i) all books of account and all customer and supplier lists
and other records related to AKD’s business, (j) all goodwill associated with
the AKD Business Assets and (k) all of AKD’s right, title and ownership interest
in Properties.
 
“AKD Common Unit” means a Common Unit (as defined in the Operating Agreement) of
membership interest in AKD.
 
 “AKD Contracts” has the meaning given in Section 3.5.3.
 
“AKD Disclosure Schedule” means the schedule delivered by AKD to GCI and
attached to this Agreement setting forth exceptions to the representations and
warranties of AKD and the AKD Members in this Agreement.
 
“AKD Financial Statements” has the meaning given in Section 3.4.1.
 
“AKD Group” means AKD and its Subsidiaries.
 
“AKD Interest-Bearing Obligations” means the interest-bearing obligations
of  the AKD Group, including, without limitation, those obligations which are
listed on Schedule 1.1 and are reflected on the Closing Adjustment Schedule.
 
“AKD Licenses” has the meaning given in Section 3.8.1.
 
“AKD Members” has the meaning given in the Preamble.
 
“AKD Members’ Agent” has the meaning given in Section 12.14.
 
“AKD Net Asset Value” has the meaning given in Section 2.3.1.
 
“AKD Net Working Capital” means the excess of the accounts receivable and other
current assets over the accounts payable, accrued expenses, property taxes and
other current liabilities of the AKD Group (other than the current portion of
any AKD Interest Bearing Obligation), in each case, as reflected on the Closing
Adjustment Schedule.
 
“AKD Plans” has the meaning given in Section 3.6.1.
 
 “AKD Profits Interest Unit” means a Profits Interest Unit (as defined in the
Operating Agreement) of membership interest in AKD.
 
“AKD Redemption Price” has the meaning given in Section 2.4.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in Anchorage, Alaska are required or authorized to be
closed.
 
“Capitalized Refinancing Costs” means the fees, expenses and costs incurred by
AKD to consummate one or more credit facilities the proceeds of which will be
used to fully pay the obligations of AKD to CoBank, ACB, but only to the extent
that such fees, expenses and costs are approved by GCI, which approval shall not
be unreasonably withheld or delayed.
 
“Claim” has the meaning given in Section 10.6.
 
“Closing” has the meaning given in Section 2.7.
 
“Closing Adjustment Schedule” has the meaning given in Section 2.3.2.
 
“Closing Date” has the meaning given in Section 2.7.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Communications Act” means the Communications Act of 1934, as amended.
 
“Communications Laws” means the Communications Act and the rules, regulations,
published policies, published decisions, published orders, published rulings,
and published notices of the FCC promulgated thereunder.
 
“Contract” means any contract, agreement, deed, mortgage, lease (whether or not
capitalized), license, instrument, commitment, sales order, purchase order,
quotation, bid, undertaking, arrangement or understanding, whether written or
oral.
 
“Denali” has the meaning given in Recital B.
 
“Denali Balance Sheet Date” has the meaning given in Section 4.4.1.
 
“Denali Contracts” has the meaning given in Section 4.5.3.
 
“Denali Disclosure Schedule” means the schedule delivered by the Denali Members
to GCI and attached to this Agreement setting forth exceptions to the
representations and warranties of the Denali Members in this Agreement.
 
“Denali Financial Statements” has the meaning given in Section 4.4.1.
 
“Denali Interest” means a membership interest in Denali.
 
“Denali Licenses” has the meaning given in Section 4.8.1.
 
“Denali Members” has the meaning given in the Preamble.
 
“Disagreement” has the meaning given in Section 2.3.2.
 
“Disputing Party” has the meaning given in Section 12.1.
 
“Encumbrance” means any conditional sale agreement, default of title, easement,
encroachment, encumbrance, hypothecation, infringement, lien, mortgage, pledge,
reservation, restriction, security interest, title retention or other security
arrangement, any right to possession or use, any option or other right to
acquire title to or the right to possession or use, or any adverse right or
interest, charge or claim of any nature whatsoever of, on or with respect to any
asset, capital stock, property or property interest.
 
“Environmental Law” means all present and future statutes, ordinances, codes,
common law principles, rules, regulations, orders, decrees, standards,
procedures, permit or license requirements or other requirements of any
governmental authority relating to land use, public health, safety, welfare or
the environment, including, without limitation, the Resource Conservation and
Recovery Act, as amended, and the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the regulations and orders promulgated thereunder.
 
“FCC” means the Federal Communications Commission.
 
“FCC Rules” means the rules, regulations, policies, instructions and orders of
the FCC.
 
“Final Order” means any action or decision of the FCC as to which (i) no request
for a stay or similar request is pending, no stay is in effect, the action or
decision has not been vacated, reversed, set aside, annulled or suspended and
any deadline for filing such request that may be designated by statute or
regulation has passed without the filing of any such request, (ii) no petition
for rehearing or reconsideration or application for review is pending and the
time for the filing of any such petition or application has passed, (iii) the
FCC does not have the action or decision under reconsideration on its own motion
and the time within which it may effect such reconsideration has passed and (iv)
no appeal is pending including other administrative or judicial review, or in
effect and any deadline for filing any such appeal that may be designated by
statute or rule has passed.
 
“Fire Lake” means Fire Lake Partners, L.L.C., an Alaska limited liability
company.
 
“GAAP” means accounting principles generally accepted in the United States,
consistently applied.
 
“GCI” has the meaning given in the Preamble.
 
“GCI Indemnitee” has the meaning given in Section 10.1.
 
“Governmental Entity” means any United States or foreign governmental or
regulatory agency, commission, court, body, entity or authority.
 
“Graystone” has the meaning given in the Preamble.
 
“Hazardous Substance” means any material, substance, chemical, element,
compound, mixture, pollutant, contaminant or toxic or hazardous material,
substance or waste that is designated, defined, listed, classified or regulated
by any Environmental Law.
 
“Indemnifying Party” has the meaning given in Section 10.6(a).
 
“Indemnitee” has the meaning given in Section 10.6.
 
“Intellectual Property” means any right, license or other claim to or of
ownership, authorship or invention, or the right to use, any trade mark, trade
name, service mark, patent, copyright, work, Internet domain name, Internet
website, know-how, trade secret, formula, pattern, compilation, method,
technique, confidential information, client list, technical information,
program, specification or plan, whether or not registered or filed with any
governmental authority, and all filings, registrations or applications relating
to any of the foregoing.
 
“Interests” has the meaning given in Section 5.5
 
“Interim Capital Loans” means any loans in the principal amount of up to $3
million made by CoBank, ACB or its successors to AKD pursuant to that certain
Promissory Note dated March 17, 2006.
 
“Knowledge” of a Party has the meaning given in Section 12.6.
 
“Leased Real Property” means real property leased by AKD pursuant to the Real
Property Leases.
 
“Liability” means any liability, debt or obligation, whether known or unknown,
absolute or contingent, arising under contract, in tort, by statute or
regulation or otherwise, accrued or unaccrued, liquidated or unliquidated and
due or to become due, and whether for the payment of money, the provision of
goods or services or the performance of any other obligation.
 
“Management Agreement” means the Management Agreement to be entered into at the
Closing between AKD and Fire Lake in the form attached as Exhibit A.
 
“Non-Competition Agreements” means the Non-Competition Agreements to be entered
into at the Closing between AKD and the persons specified in Schedule 7.1(n) in
the form attached as Exhibit E.
 
“Operating Agreement” means the Second Amended and Restated Operating Agreement
of AKD to be entered into at the Closing among GCI, Parent, Fire Lake and the
AKD Members in the form attached as Exhibit B.
 
“Pacificom” has the meaning given in the Preamble.
 
“Parent” has the meaning given in the Preamble.
 
“Party” means, individually or collectively, AKD, any AKD Member, any Denali
Member, Parent or GCI.
 
“Person” means any individual, corporation, partnership, trust, limited
liability company, association, governmental authority or any other entity.
 
“Premises” means the real property and improvements located at 3127 Commercial
Drive, Anchorage, Alaska 99501, which are owned by Properties and leased to AKD.
 
“Properties” means Pacificom Properties, LLC, an Alaska limited liability
company.
 
“Real Property Leases” has the meaning given in Section 3.3.3.
 
“RCA” means the Regulatory Commission of Alaska.
 
“Red River” has the meaning given in the Preamble.
 
“Regulatory Consents” has the meaning given in Section 6.2.
 
“Sections” has the meaning given in Section 12.7.
 
“Subscriber Contract” means any Contract pursuant to which AKD provides wireless
telephone services to any customer.
 
“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, limited liability partnership or other limited or general
partnership, trust, association or other business entity of which an aggregate
of at least a majority of the outstanding stock or other interests entitled to
vote in the election of the board of directors of such corporation, managers,
trustees or other controlling persons, or an equivalent controlling interest
therein, of such Person is, at the time, directly or indirectly, owned by such
Person and/or one or more subsidiaries of such Person.
 
“Tax” means any federal, state or local tax or any foreign tax, including,
without limitation, any net income, gross income, profits, premium, estimated,
excise, sales, value added, services, use, occupancy, gross receipts, franchise,
license, ad valorem, severance, capital levy, production, stamp, transfer,
withholding, employment, unemployment, social security (including FICA), payroll
or property tax, customs duty, or any other governmental charge or assessment,
together with any interest, addition to tax or penalty.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Third Party” means a Person who is not a Party or an Affiliate of any Party.
 
“Transaction Agreements” means this Agreement, the Operating Agreement, the
Management Agreement, the Non-Competition Agreements and all other instruments
and agreements executed and delivered pursuant to this Agreement.
 
SECTION 2
 
TERMS OF THE REORGANIZATION
 
2.1. Purchase of Denali.
 
  At the Closing, GCI shall purchase, and the Denali Members shall sell to GCI,
all of the outstanding Denali Interests, for aggregate consideration of
$6,000,000 in cash or immediately available funds, by wire transfer to accounts
designated by each Denali Member in written instructions delivered to GCI not
less than five Business Days before the Closing Date.  GCI shall pay each Denali
Member an amount of cash equal to $6,000,000 multiplied by the Denali Interest
owned by such Denali Member (expressed as a percentage of all Denali Interests
outstanding as of the Closing Date).  Each Denali Member shall transfer, convey
and deliver all of the Denali Interest owned by such Denali Member to GCI, with
full warranty of title, free and clear of all Encumbrances.
 
2.2. Contribution to Parent; Conversion to Units.
 
  At or before the Closing, each AKD Member shall contribute 99.95% of such AKD
Member’s membership interest in AKD to Parent in exchange for a proportionate
membership interest in Parent.  Immediately thereafter, all of the issued and
outstanding membership interests of AKD shall be converted and reclassified into
an aggregate of 2,000 AKD Common Units, which shall be allocated among Parent
and the AKD Members as follows:
 
Member                                AKD Common Units
Parent                                    1,999.0000 Units
Pacificom                                       0.6742 Units
Red River                                       0.2686 Units
Graystone                                       0.0572 Units
 
The capital accounts of Parent and each AKD Member will be adjusted pursuant to
Treasury Regulation § 1.704-1(b)(2)(iv)(f)-(g).  The Parties agree that such
adjustments will result in aggregate capital account balances for Parent and the
AKD Members totaling the AKD Net Asset Value (as determined in accordance with
Section 2.3).  Immediately prior to the Closing, AKD shall distribute to Parent
and the AKD Members all cash and cash equivalents of AKD as of the Closing
Date.  Parent and the AKD Members shall be responsible for any taxes arising
from such distributions.
 
2.3. Contributions by GCI.
 
  At the Closing, GCI shall contribute to AKD (a) $10,000,000 in cash or
immediately available funds and (b) all of the Denali Interest purchased by GCI
pursuant to Section 2.1, and AKD shall sell and issue to GCI a number of AKD
Common Units equal to (x) $36,000,000 minus the AKD Net Asset Value (as
determined in accordance with this Section 2.3) divided by (y) $10,000.  GCI
shall be credited with a capital account balance in AKD of $16,000,000,
representing the amount of cash and the agreed value of the Denali Interest
contributed by GCI.
 
2.3.1. AKD Net Asset Value.  The “AKD Net Asset Value” shall be an amount equal
to the sum of (i) $20,000,000, plus (ii) the capitalized cost of capital
improvements funded with the proceeds of Interim Capital Loans that have been
authorized by GCI in accordance with Section 6.10 and capitalized on the books
of AKD in accordance with GAAP, plus (iii) the capitalized cost of capital
improvements approved by GCI that are funded with the proceeds of any loan other
than the Interim Capital Loans and capitalized on the books of AKD in accordance
with GAAP, plus (iv) the Capitalized Refinancing Costs; provided, that (a) if
the aggregate amount of AKD Interest-Bearing Obligations as of the Closing Date
(as determined in accordance with Section 2.3.2) is greater or less than
$12,517,725, then the AKD Net Asset Value shall be decreased by the amount of
the excess or increased by the positive amount of the deficit, as applicable,
and (b) if the amount of AKD Net Working Capital as of the Closing Date (as
determined in accordance with Section 2.3.2) is greater or less than $0.00, then
the AKD Net Asset Value shall be decreased by the positive amount of the deficit
or increased by the amount of the excess, as applicable.
 
2.3.2. Closing Adjustment Schedule.
 
(a) Not less than five Business Days before the Closing Date, the AKD Members
shall deliver to GCI a schedule signed by AKD and the AKD Members (the “Closing
Adjustment Schedule”) setting forth in detail the AKD Interest-Bearing
Obligations and the AKD Net Working Capital as of the Closing Date.  The Closing
Adjustment Schedule shall be prepared by AKD and the AKD Members in good faith
and in a manner consistent with GAAP and the balance sheets included in the AKD
Financial Statements.  AKD and the AKD Members shall provide GCI with such other
information concerning the Closing Adjustment Schedule as GCI may reasonably
request.  The Closing Adjustment Schedule will be prepared as of the Closing
Date but will be consistent in form with the AKD Interest-Bearing Obligations
and the AKD Net Working Capital as of May 31, 2006 set forth on Schedule 2.3.2
attached hereto and incorporated herein by this reference.
 
(b) The Closing Adjustment Schedule shall be final and binding upon the Parties
hereto for all purposes, unless GCI shall notify the AKD Members’ Agent in
writing, not later than thirty (30) days from the Closing Date, of a
disagreement with the AKD Interest-Bearing Obligations or AKD Net Working
Capital reflected in the Closing Adjustment Schedule, in which event the
provisions of Section 2.3.2(c) below shall apply.  Such notice of disagreement
shall specify all items as to which there is disagreement, and an explanation of
the basis for any disagreement.  During the 30-day review period, GCI shall have
full access to the AKD Group’s books and records during normal business hours
and upon reasonable notice, and to the employees, representatives and agents of
AKD who prepared, or assisted in the preparation of, the Closing Adjustment
Schedule.  GCI’s failure to timely notify AKD in writing of the existence of
such a disagreement shall be deemed, for all purposes, GCI’s acceptance of the
Closing Adjustment Schedule.
 
(c) In the event and to the extent that GCI shall timely notify the AKD Members’
Agent in writing, as provided in Section 2.3.2(b) above, of a disagreement with
the Closing Adjustment Schedule (the “Disagreement”), GCI and the AKD Members’
Agent shall attempt, in good faith, to resolve such Disagreement.  In the event
that the parties are unable to resolve such Disagreement within ten Business
Days from the date of receipt by the AKD Members’ Agent of notice from GCI of
the Disagreement, GCI and the AKD Members’ Agent shall jointly select one of the
“Big Four” accounting firms, or any successors thereto, to resolve the
Disagreement (the “Accountants”).  Each of GCI and the AKD Members’ Agent shall
submit to the Accountants its proposal concerning what the Closing Adjustment
Schedule should be, and the parties shall submit to the Accountants all relevant
financial data, and the Disagreement shall be submitted for final and binding
arbitration and resolution before representatives of the Accountants.  In
resolving the Disagreement, the Accountants shall only consider those items or
amounts in the Closing Adjustment Schedule as to which GCI has disagreed.  After
completing their review of the Disagreement, the Accountants shall resolve each
item in dispute and confirm their conclusion (and the resulting Closing
Adjustment Schedule) in writing to the AKD Members’ Agent and GCI, and the
decision of the Accountants regarding such adjustment shall be final and binding
upon the parties hereto for all purposes and enforceable in any court of
competent jurisdiction.  The fees and costs of the Accountants, if any, in
connection with such arbitration shall be paid by the nonprevailing party
(either the AKD Members or GCI), whose identity shall be determined by the
Accountants.
 
(d) Upon determination of the final Closing Adjustment Schedule,  appropriate
adjustments shall be made to the AKD Net Asset Value, the number of AKD Common
Units issued pursuant to Section 2.3 and the capital account balances of Parent
and the AKD Members under Section 2.2 to offset any changes from the Closing
Adjustment Schedule.  Schedule 1.3 of the Operating Agreement will thereafter be
amended to reflect the adjusted amount of AKD Common Units issued to GCI and
Schedule 4.1 of the Operating Agreement will thereafter be amended to reflect
the adjusted capital account balances of Parent and the AKD Members.
 
2.3.3. Examples.  The examples set forth on Schedule 2.3.3 illustrate the impact
of a post-Closing adjustment to the AKD Net Asset Value on the number of AKD
Common Units issued to GCI pursuant to this Section 2.3.
 
2.4. Purchase and Redemption of Units.
 
  At the Closing, GCI shall purchase from AKD 1,350 AKD Common Units, and AKD
shall use the proceeds from the sale of such additional AKD Common Units to
redeem a like number of AKD Common Units from Parent and the AKD Members in
accordance with this Section 2.4.  AKD shall first redeem the fractional AKD
Common Units issued to the AKD Members pursuant to Section 2.2 and shall use the
balance of such proceeds to redeem AKD Common Units from Parent.  The price for
the purchase and redemption of AKD Common Units pursuant to this Section 2.4
shall be an amount per AKD Common Unit equal to the AKD Net Asset Value (as
adjusted pursuant to Section 2.3.2) divided by 2,000 (the “AKD Redemption
Price”), payable in cash or immediately available funds to an account designated
by AKD (in the case of the purchase by GCI) and by Parent and the AKD Members
(in the case of the redemption by AKD) not less than five Business Days before
the Closing Date.
 
2.4.1. Post-Closing Adjustment.  If the AKD Redemption Price is increased or
decreased as a result of a post-Closing adjustment to the AKD Net Asset Value
pursuant to Section 2.3, then the amount of cash paid by GCI to AKD and by AKD
to Parent and the AKD Members pursuant to this Section 2.4 shall be
proportionately adjusted with appropriate payments to be made by GCI or Parent
and the AKD Members within five Business Days after the Closing Adjustment
Schedule has been finalized in accordance with Section 2.3.
 
2.4.2. Examples.  The examples set forth on Schedule 2.3.3 illustrate the impact
of a post-Closing adjustment to the AKD Net Asset Value on the AKD Redemption
Price paid pursuant to this Section 2.4.
 
2.4.3. Tax Election. The parties agree to cause AKD to make an election under
Section 754 of the Code for its taxable year that includes the Closing Date.
 
2.5. Management Agreement; Profits Interest.
 
  At the Closing, AKD and Fire Lake shall enter into the Management
Agreement.  AKD shall grant and issue to Fire Lake a number of AKD Profits
Interest Units constituting a 6% interest (as adjusted pursuant to the terms and
conditions of the Operating Agreement) in the profits and losses of AKD
following the Closing Date, after giving effect to the issuance of AKD Common
Units to the AKD Members and GCI pursuant to Sections 2.2 and 2.3.  Fire Lake
shall execute a counterpart of the Operating Agreement, and Schedule 1.3 of the
Operating Agreement shall reflect the AKD Profits Interest Units of Fire Lake
and the admission of Fire Lake as a member of AKD.  If the number of AKD Common
Units issued to GCI is increased or decreased as a result of a post-Closing
adjustment to the AKD Net Asset Value pursuant to Section 2.2, then the number
of AKD Profits Interest Units issued to Fire Lake pursuant to this Section 2.5
shall be proportionately adjusted.  The examples set forth on Schedule 2.3.3
illustrate the impact of a post-Closing adjustment to the AKD Net Asset Value on
the number of AKD Profits Interest Units issued to Fire Lake pursuant to this
Section 2.5.
 
2.6. Operating Agreement.
 
  At the Closing, GCI, Parent, Fire Lake and the AKD Members shall enter into
the Operating Agreement.  Schedule 1.3 and Schedule 4.1 of the Operating
Agreement shall reflect the number of AKD Common Units owned and capital account
balances of GCI and Parent and the AKD Profits Interest Units owned by Fire Lake
after giving effect to the transactions described in Sections 2.1, 2.2, 2.3, 2.4
and 2.5.
 
2.7. Closing.
 
  The consummation of the transaction contemplated by this Agreement (the
“Closing”) will be held by e-mail or facsimile transmission and wire transfer at
10:00 a.m. Alaska time on the third Business Day after the satisfaction or
waiver of all of the conditions set forth in Section 8, unless another date or
time is agreed by the Parties.  At or before the Closing, each Party will
deliver to the others by e-mail or facsimile transmission scanned executed
originals of each Transaction Agreement to which it is a party and will deliver
to the other Parties paper copies, facsimiles or e-mails of scanned copies of
all other documents and instruments that it is required to deliver at or before
the Closing.  The documents and agreements so delivered shall for all purposes
be deemed originals thereof and the signatures of the Parties thereon shall be
deemed original signatures.  Promptly following the Closing, each Party shall
deliver by overnight courier to the appropriate other Party or Parties the
executed originals of all Transaction Agreements and all other original
documents required to be delivered by it at or before the Closing.  The failure
of any Party to deliver executed originals after the Closing shall not affect
the validity of any action taken at the Closing. The date on which the Closing
actually occurs shall be the “Closing Date.”  The transactions described in
Sections 2.1, 2.2, 2.3 and 2.4 shall be deemed to occur in immediate succession
and shall be effective as of 12:01 a.m., Alaska time, on the Closing Date.
 
SECTION 3
 
REPRESENTATIONS AND WARRANTIES OF AKD, PARENT
 
AND THE AKD MEMBERS
 
AKD, Parent and the AKD Members jointly and severally represent and warrant to
GCI that, except as disclosed in the AKD Disclosure Schedule (which is numbered
to correspond to the section numbers in this Section 3):
 
3.1. Organization; Standing and Capitalization
 
3.1.1. Organization and Standing of AKD.  AKD is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Alaska.  AKD is qualified to do business and in good standing as a
foreign limited liability company in the jurisdictions listed in Schedule 3.1.1,
which are all of the jurisdictions where such qualification is required.  AKD
has the requisite limited liability company power and authority to own its
assets and carry on its business as presently being conducted.  Complete and
correct copies of the articles of organization, operating agreement, minute
books and membership records of AKD have been delivered to GCI.
 
3.1.2. Organization and Standing of Properties. Properties is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Alaska.  Properties is not required to qualify to do
business as a foreign limited liability company in any jurisdiction.  Properties
has the requisite limited liability company power and authority to own its
assets and carry on its business as presently being conducted.  Complete and
correct copies of the articles of organization, operating agreement, minute
books and membership records of Properties have been delivered to GCI.
 
3.1.3. Capitalization.   As of the date of this Agreement, all of the issued and
outstanding membership interests of AKD are duly authorized, validly issued,
fully paid and nonassessable and are owned of record and beneficially by the AKD
Members, free and clear of Encumbrances, as follows:
 
Member                                Points                      Membership
Interest
 
Pacificom                                5,724.39                      71.51%
Class A Membership Interest
Red River                                2,280.61                      28.49%
Class A Membership Interest
Graystone                                1,995.00                      100.000%
Class B Membership Interest


As of the Closing Date, after giving effect to the reclassification of
membership interests contemplated by Section 2.2 but before giving effect to the
other transactions contemplated by Article 2, all of the issued and outstanding
AKD Common Units will be duly authorized, validly issued, fully paid and
nonassessable and owned of record and beneficially by Parent and the AKD
Members, free and clean of Encumbrances, as described in Section 2.2.  Except as
disclosed on Schedule 3.1.3, there are no outstanding options, warrants,
convertible securities or other rights to acquire any membership interest or any
other security from AKD.  No membership interests or other securities of AKD
have been issued in violation of any preemptive or similar right of any Person
or have been transferred in violation of, or are currently subject to, any right
of first refusal or similar right of any Person.  All of the issued and
outstanding ownership interests of AKD were issued in compliance with applicable
law, including, without limitation, federal and state securities laws.  No
securities of AKD are subject to any voting trust or other voting agreement.
 
3.1.4. Subsidiaries.  AKD owns all of the issued and outstanding membership
interest of Properties, free and clear of any Encumbrance.  There are no
outstanding options, warrants, convertible securities or other rights to acquire
any membership interest or other security from Properties.  Other than
Properties, AKD does not own, directly or indirectly, any capital stock of, any
partnership, equity or other ownership interest in or any security issued by any
other corporation, organization, association, entity, business enterprise or
other Person.  Properties has no material assets other than its ownership of the
Premises, has no material Liabilities other than the AKD Interest-Bearing
Obligations and has not conducted any sort of business other than leasing the
Premises to AKD.
 
3.2. The Transaction Agreements.
 
3.2.1. Execution and Validity.  AKD has the requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby have been duly and validly authorized
and approved by all necessary action of the members and managers of AKD as
required by the articles of organization and operating agreement of AKD and the
Alaska Limited Liability Company Act.  Parent and each AKD Member has the
requisite power and authority to execute and deliver each of the Transaction
Agreements to which it is a party and to perform its obligations thereunder, and
the execution, delivery and performance by Parent or such AKD Member of this
Agreement and the other Transaction Agreements to which it is a party and the
consummation by Parent or such AKD Member of the transactions contemplated
hereby and thereby have been duly and validly authorized and approved by all
necessary action of the owners and managers of Parent and such AKD Member as
required by applicable documents and law.  This Agreement has been duly executed
and delivered by AKD, Parent and each AKD Member and constitutes, and each of
the other Transaction Agreements to which AKD, Parent or any AKD Member is a
party will be duly executed and delivered by AKD, Parent or such AKD Member at
Closing and will constitute, the legal, valid and binding obligation of AKD,
Parent or such AKD Member, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, moratorium, reorganization and similar laws of general
applicability affecting the rights and remedies of creditors and to general
principles of equity.
 
3.2.2. No Violation or Approval.  The execution, delivery and performance by
AKD, Parent and the AKD Members of the Transaction Agreements to which they are
parties and the consummation of the transactions contemplated by the Transaction
Agreements do not and will not constitute or result in (a) a violation of any
order, judgment or decree of any court or governmental agency or body having
jurisdiction over any entity in the AKD Group, Parent, any AKD Member, or any of
the AKD Business Assets, or (b) a breach of or default under, or the
acceleration of any obligation or creation of any Encumbrance under (whether
immediately, upon the passage of time or after the giving of notice), or
otherwise require a consent or waiver under, any agreement, instrument, lease,
contract, mortgage, deed or license to which any entity in the AKD Group, Parent
or any AKD Member is a party or by which any entity in the AKD Group, Parent or
any AKD Member or any of their assets are bound or affected or (c) a violation
of or a conflict with the articles of organization or operating agreement of any
entity in the AKD Group, Parent or any AKD Member.  Except as described on
Schedule 3.2.2, no notice to, or consent, approval, order or authorization of,
or declaration or filing with, any governmental authority or entity or other
Person is required to be obtained or made by any entity in the AKD Group, Parent
or any AKD Member in connection with the execution, delivery and performance of
or the consummation of the transactions contemplated by any of the Transaction
Agreements.
 
3.3. AKD Business Assets.
 
3.3.1. Description.  The AKD Business Assets and the Leased Real Property
constitute all of the assets, properties and rights used by any entity in the
AKD Group to conduct its business and necessary to conduct its business as
currently conducted.  Schedule 3.3.1 is a true and complete list of all
depreciable tangible AKD Business Assets (including tangible AKD Business Assets
leased by any entity in the AKD Group under leases that are required to be
capitalized for accounting purposes), that reflects the in-service dates of such
tangible AKD Business Assets, the depreciation methods and periods of such
tangible AKD Business Assets and the net book value of such tangible AKD
Business Assets as of May 31, 2006.  Except as described in Schedule 3.3.1,
neither any AKD Member nor any Affiliate of an AKD Member owns or leases any
assets used in AKD’s business.
 
3.3.2. Title.   AKD has good and marketable title to all of the AKD Business
Assets, free and clear of Encumbrances except Encumbrances securing current
Taxes not yet due and payable.
 
3.3.3. Real Property.   Schedule 3.3.3 contains a true and complete list of all
leases and other agreements or arrangements pursuant to which any entity in the
AKD Group occupies or uses any real property (the “Real Property Leases”) and a
description of the real property subject to each.  All of the Real Property
Leases are in full force and effect, and will continue to be in full force and
effect following the consummation of the transactions contemplated hereby, and
neither AKD nor, to knowledge of the AKD Members, any other Person is in default
under any Real Property Lease.  Without limiting the generality of the
foregoing, AKD is current in the performance of its maintenance obligations
under all Real Property Leases.  The Leased Real Property constitutes all of the
real property, buildings and improvements used by AKD in its
business.  Properties has good and marketable title to the Premises, free and
clear of all Encumbrances.  AKD owns no real property (other than its indirect
ownership of the Premises through Properties).  Each parcel of Leased Real
Property is supplied with utilities and other services necessary for the
operation thereof.  The Leased Real Property is free from material defects, has
been maintained in accordance with normal industry practice, is in good
operating condition and repair, subject to ordinary wear and tear reasonably to
be expected in a business of the type operated by AKD, and is suitable for the
purposes for which it presently is used.  The Leased Real Property complies in
all material respects with applicable laws, rules and regulations and all
applicable declarations and covenants, has received all approvals of
governmental authorities (including permits) required in connection with the
occupation and operation thereof and has been occupied, operated and maintained
in accordance with applicable law.  AKD enjoys peaceful and undisturbed
possession of all Leased Real Property.
 
3.3.4. Condition.  The tangible AKD Business Assets, taken as a whole, are in
good operating condition and repair, subject to ordinary wear and tear
reasonably to be expected in a business of the type operated by AKD, and are
suitable for the purposes for which they are currently used.
 
3.3.5. Intellectual Property.
 
  Schedule 3.3.5 contains a true and complete list of all Intellectual Property
used in or related to any entity in the AKD Group’s business and all
registrations or filings with respect thereto.  Each entity in the AKD Group
owns or possesses adequate licenses or other rights to use, free and clear of
any Encumbrance, all Intellectual Property listed in Schedule 3.3.5, which
includes all Intellectual Property necessary to operate each entity in the AKD
Group’s business as currently conducted.  Any Intellectual Property provided to
any entity in the AKD Group by a technology vendor is used under a valid license
and AKD is in compliance with such license.  Each entity in the AKD Group has
taken commercially reasonable actions to maintain and protect each item of
Intellectual Property that it owns or uses.  No entity in the AKD Group has
interfered with, infringed upon, misappropriated or otherwise violated any other
Person’s Intellectual Property, and, to the knowledge of each entity in the AKD
Group and the AKD Members, no Person has any Intellectual Property that
interferes or would be likely to interfere with any entity in the AKD Group’s
use of any of its Intellectual Property.  No proceeding is pending or, to the
knowledge of any entity in the AKD Group or any AKD Member, threatened, alleging
any such interference.  No royalty or similar fee of any kind is payable by any
entity in the AKD Group for the use of any of the Intellectual Property listed
on Schedule 3.3.5, and no entity in the AKD Group has granted any Person any
interest, as licensee or otherwise, in or to any of such Intellectual Property.
 
3.4. Financial Matters.
 
3.4.1. Financial Statements.  Attached to this Agreement as Schedule 3.4.1 are
(a) the audited consolidated balance sheet of the AKD Group as of December 31,
2005 (the “AKD Balance Sheet Date”), and the related audited statements of
income, members’ equity and cash flows for the fiscal year then ended, and (b)
the unaudited consolidated balance sheet of the AKD Group as of May 31,
2006,  and the related unaudited statements of income, members’ equity and cash
flows for the period covered thereby (collectively, the “AKD Financial
Statements”).  The AKD Financial Statements were prepared from the books and
records of AKD, which are correct and complete.  The AKD Financial Statements
present fairly and accurately the financial position of the AKD Group and the
results of its operations as of the respective dates and for the periods
presented therein and have been prepared in accordance with GAAP.
 
3.4.2. No Undisclosed Liabilities.  The AKD Group have no Liabilities except (i)
Liabilities set forth on the balance sheets included in the AKD Financial
Statements, and (ii) Liabilities which have arisen after the AKD Balance Sheet
Date in the ordinary course of business, consistent with historical practice
(none of which Liabilities arises out of or relates to any breach of contract,
breach of warranty, tort, infringement or violation of law).  No entity in the
AKD Group is a guarantor or otherwise liable for any Liability of any other
Person.
 
3.4.3. Absence of Changes.  Since the AKD Balance Sheet Date, the AKD Group has
not undergone any adverse change in its business, condition (financial or
otherwise) or prospects, or suffered any damage, destruction or loss (whether or
not covered by insurance).  Since the Balance Sheet Date, the AKD Group has
operated only in the ordinary course of business, consistent in all respects
with historical practice, and no change has been made or transaction entered
into in anticipation of the transactions contemplated hereby.  Without limiting
the generality of the foregoing, since the AKD Balance Sheet Date, the AKD Group
has not:
 
(a) made any loan, advance or other extension of credit to any AKD Member or any
officer, director or employee of any entity in the AKD Group or any Affiliate of
any thereof;
 
(b) increased or experienced any adverse change in any assumption underlying any
method of calculating bad debts, contingencies or other reserves from that
reflected in the AKD Financial Statements;
 
(c) cancelled, compromised, written down, written off or waived any claim or
right of substantial value;
 
(d) sold, transferred, distributed or otherwise disposed of any of its assets
except for sales of equipment for fair consideration in the ordinary course of
business which has either been replaced by comparable equipment or is no longer
necessary for the operation of AKD’s business;
 
(e) made any capital expenditure or commitment for additions to property, plant
or equipment, except for capital expenditures or commitments (i) set forth on
Schedule 3.4.3(e) or (ii) approved in advance by GCI, which approval shall not
be unreasonably withheld or delayed;
 
(f) made or agreed to make any increase in the compensation payable or benefits
provided to any of the officers or directors of any entity in the AKD Group;
 
(g) lost any key employee or key sales representative or consultant of AKD;
 
(h) paid any severance or termination pay to any officer, director or employee
of any entity in the AKD Group;
 
(i) entered into, added to or modified any Plan or any other arrangement or
practice relating to employees, other than (A) contributions made in accordance
with its normal practice or (B) the extension of coverage to employees who
became eligible after the AKD Balance Sheet Date;
 
(j) changed the methods of accounting or accounting principles or practices of
any entity in the AKD Group set forth in or reflected by the AKD Financial
Statements;
 
(k) entered into any contract or received any payment as a result of which any
entity in the AKD Group would be required to provide goods or services to any
Person after the Closing without receiving full payment for those goods or
services at or after the time they are provided;
 
(l) entered into any transaction or contract, or amended or terminated any
transaction or contract, with respect to the business of any entity in the AKD
Group, except normal transactions or contracts consistent in nature and scope
with prior practices and entered into in the ordinary course of business in
arm’s-length transactions, none of which transactions or contracts, or
amendments or terminations thereof, could reasonably be expected to have a
material adverse effect upon the business of any entity in the AKD Group or the
financial condition or prospects thereof;
 
(m) terminated or been advised of the termination of or material reduction in
its relationship with any material customer or supplier;
 
(n) changed in any material respect the business policies or practices of any
entity in the AKD Group or failed to operate the business of any entity in the
AKD Group in good faith and in the ordinary course; or
 
(o) agreed, whether in writing or not, to do any of the foregoing.
 
3.4.4. Taxes.   Each entity in the AKD Group has filed all Tax Returns that it
has been required to file.  All such Tax Returns were correct and complete in
all material respects.  All Taxes owed by each entity in the AKD Group (whether
or not required to be shown on a Tax Return) have been paid.  No entity in the
AKD Group is currently the beneficiary of any extension of time within which to
file any Tax Return.  No entity in the AKD Group has received notice from an
authority in a jurisdiction where it does not file Tax Returns that it may be
subject to taxation by that jurisdiction.  Each entity in the AKD Group has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other Person.  Schedule 3.4.4 lists all Tax Returns
filed by each entity in the AKD Group since January 1, 1999 (complete copies of
which have been delivered to GCI) and indicates those Tax Returns that have been
audited or are currently being audited or for which any member of the AKD Group
has received notice of a proposed audit.  No entity in the AKD Group has waived
any statute of limitations in respect of Taxes or agreed to any extension of
time with respect to a Tax assessment or deficiency.  No entity in the AKD Group
has any liability for the Taxes of any Person under Treasury Regulation Section
1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract, or otherwise.  No entity in the AKD Group
has been a member of an affiliated group filing a consolidated federal income
Tax Return (or any other consolidated, combined or unitary income Tax
Return).  The reserves for Taxes in the AKD Financial Statements are
adequate.  No entity in the AKD Group is subject to any agreements that could
result in any “excess parachute payments” under Code Section 280G.  No entity in
the AKD Group has agreed to or is otherwise required to make any adjustments
pursuant to Code Section 481(a) or any similar provision of state, local or
foreign law by reason of a change in accounting method.  No taxing authority has
proposed any such adjustment or change in accounting method with respect to any
entity in the AKD Group.  There is no application pending with any taxing
authority requesting permission for any change in accounting method of any
entity in the AKD Group.  No entity in the AKD Group has participated in any
investment or transaction that (i) constituted a “tax shelter” within the
meaning of Section 6111(c)(1) of the Code; or (ii) would constitute a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4, whether entered into before or after the effective date of such
Treasury Regulation.  None of the assets of any entity in the AKD Group are
subject to any liens in respect of Taxes, except liens that are expressly
permitted under the terms of this Agreement.
 
3.4.5. Accounts Receivable.  The accounts receivable of each entity in the AKD
Group (i) are validly existing, (ii) are enforceable by the AKD Group in
accordance with the terms of the instruments or documents creating them, subject
to bankruptcy, insolvency, moratorium, reorganization and similar laws of
general applicability affecting the rights and remedies of creditors and to
general principles of equity, (iii) are owned by the applicable entity in the
AKD Group free and clear of all Encumbrances, (iv) represent monies due for, and
have arisen solely out of, bona fide performance of services and other business
transactions in the ordinary course of business consistent with past practices
and (v) are collectible within one year after the Closing Date at the full
recorded amount thereof less any allowance for uncollectible accounts receivable
that is reflected in the Final Closing Adjustment Schedule.  There are no
refunds, discounts or other adjustments payable with respect to any such
accounts receivable, and there are no defenses, rights of set-off,
counterclaims, assignments, restrictions, encumbrances, or conditions
enforceable by third parties on or affecting any account receivable.
 
3.5. Operational Matters.
 
3.5.1. Compliance With Law.  Each entity in the AKD Group has conducted its
operations in material compliance with applicable laws.  The AKD Members have no
knowledge of and the AKD Group has not received notice of any violations of law
relating to any entity in the AKD Group, AKD’s operations or the AKD Business
Assets.  Neither any AKD Member, any entity in the AKD Group nor, to the
knowledge of AKD, Parent and the AKD Members any officer, employee or agent of
any entity in the AKD Group has directly or indirectly given or agreed to give
any gift, contribution, payment or similar benefit to any supplier, customer,
governmental official or employee or other Person who was, is or may be in a
position to help or hinder any entity in the AKD Group or made or agreed to make
any contribution, or reimbursed any political gift or contribution made by any
other Person, to any candidate for United States federal, state, local or
foreign public office, in any case, which would subject any entity in the AKD
Group to any Liability or the failure to make which in the future could
adversely affect the business or prospects of any entity in the AKD Group.
 
3.5.2. Litigation. There are no actions, claims, suits, audits, examinations,
investigations or proceedings pending or, to the knowledge of AKD or any of the
AKD Members, threatened against any entity in the AKD Group, whether by a
private Person or a governmental agency or body, nor is there any reasonable
basis for any such action, claim, suit, audit, examination, proceeding or
investigation.  No judgments, orders, decrees, citations, fines or penalties
have been entered or assessed against any entity in the AKD Group.
 
3.5.3. Contracts.  Schedule 3.5.3 contains a true and complete list of all
Contracts to which or by which any entity in the AKD Group is a party or
otherwise bound (other than the Real Property  Leases and Subscriber Contracts)
that: (a) have a duration of twelve (12) months or more and that are not
terminable without penalty upon 30 days or less prior written notice; (b)
require or could reasonably be expected to require any party thereto to pay
$5,000 or more; (c) are between any entity in the AKD Group and any Governmental
Entity; (d) have or may have the effect of prohibiting or impairing any business
practice of any entity in the AKD Group; (e) under which any entity in the AKD
Group is restricted from providing services to customers or potential customers
in any geographic area, during any period of time or in any segment of a market;
or (f) contain any restrictive covenant or confidential or secrecy agreement
other than such an agreement relating solely to information about a customer’s
business or any entity in the AKD Group’s services to such customer (Contracts
described in (a) through (f) above are referred to collectively as the “AKD
Contracts”).  The AKD Members have made available to GCI a true and complete
copy of each AKD Contract.  Neither AKD nor, to the knowledge of AKD or any AKD
Member, any other party is in default under or in breach or violation of any AKD
Contract, nor has an event occurred that (with or without notice, lapse of time
or both) would constitute a default or breach or violation by AKD, or to the
knowledge of AKD or any AKD Member, any other party, under any AKD
Contract.  Subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws affecting the enforcement of
creditors rights generally and to general principles of equity, each AKD
Contract is legal, valid, binding, enforceable and in full force and effect, and
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws affecting the enforcement of creditors
rights generally and to general principles of equity, will continue to be legal,
valid, binding, enforceable and in full force and effect following the
consummation of the transactions contemplated hereby.
 
3.5.4. Subscriber Contracts.  As of May 31, 2006, AKD had legal, valid, binding
and enforceable Subscriber Contracts with 26,696 customers to provide wireless
telephone services (of which Subscriber Contracts, 9,783 were for pre-paid
wireless services and 16,913 were for post-paid wireless services).  As of the
Closing Date, AKD will have legal, valid, binding and enforceable Subscriber
Contracts with no less than 26,696 customers to provide wireless telephone
services (of which Subscriber Contracts, at least 9,783 will be for pre-paid
wireless services and 16,913 will be for post-paid wireless services).  The
consummation of the transactions contemplated hereby will have no effect on
whether each such Subscriber  Contract in effect as of the Closing Date will
continue to be legal, valid, binding, enforceable and in full force and effect
following the Closing Date.  The AKD Members have made available to GCI a true
and complete copy of each general form of Subscriber Contract used by AKD (and
not each Subscriber Contract with every individual customer).  At the Closing,
AKD shall deliver a certificate signed on behalf of AKD by an authorized person
stating (i) the total number of wireless telephone subscribers of AKD, (ii) the
number of subscribers for pre-paid wireless services and (iii) the number of
subscribers for post-paid wireless services, in each case, as of the end of the
month immediately preceding the Closing Date.
 
3.5.5. Transactions With Affiliates.  Except as disclosed on Schedule 3.5.5, no
AKD Member, no director, officer or employee of any entity in the AKD Group and
no Affiliate of any thereof is currently a party to any AKD Contract or has been
a party to any material transaction with any entity in the AKD Group since
December 31, 2004.
 
3.5.6. Insurance.  Schedule 3.5.6 is a true and complete list of all insurance
policies (including self-insurance arrangements) maintained by any entity in the
AKD Group (including coverage limits, deductibles, named insureds and policy
periods), all of which policies are in full force and effect.  No insurance
company with which any entity in the AKD Group has had a policy has ever
terminated or declined to renew such insurance.
 
3.5.7. Books and Records.  The AKD Members have made available to GCI true and
correct copies of all books and records of each entity in the AKD Group.
 
3.5.8. Bank Accounts; Powers of Attorney.  Schedule 3.5.8 is a true and complete
list of all bank accounts, securities accounts and other financial accounts
maintained by or for the benefit of any entity in the AKD Group, including the
name of the institution at which the account is maintained, the name and number
of the account, the purpose of the account and the names and capacities of all
persons authorized to sign on the account.  Schedule 3.5.8 also lists all powers
of attorney or similar instruments signed by any entity in the AKD Group
authorizing any person to act on its behalf with respect to any matter.
 
3.6. Employee Matters.
 
 
3.6.1. AKD Plans.  Schedule 3.6.1 is a true and complete list of all of the
following that are now or have ever been maintained or contributed to by AKD or
any entity in the AKD Group or any other entity that is a member of a
"controlled group" with AKD, as determined under ERISA Section 4001(a)(14)
(collectively, the “AKD Plans”): (a) any nonqualified deferred compensation or
retirement plan or arrangement which is an “Employee Pension Benefit Plan” as
defined in Section 3(2) of ERISA; (b) any qualified defined contribution
retirement plan or arrangement which is an Employee Pension Benefit Plan; (c)
any qualified defined benefit retirement plan or arrangement which is an
Employee Pension Benefit Plan (including any “Multiemployer Plan”, as defined in
Section 3(37) of ERISA); or (d) any “Employee Welfare Benefit Plan” as defined
in Section 3(1) of ERISA.  No AKD Plan is a Multiemployer Plan, and no AKD Plan
is subject to the provisions of Title IV of ERISA.  No AKD Plan is maintained in
connection with any trust described in Code Section 501(c)(9).  There have been
no prohibited transactions with respect to any AKD Plan.  No “Fiduciary” (as
defined in ERISA Section 3(21)) has any Liability for breach of fiduciary duty
or any other failure to act or comply in connection with the administration or
investment of the assets of any such AKD Plan. No entity in the AKD Group
currently maintains or contributes to any AKD Plan providing health or medical
benefits for current or future retired or terminated employees, their spouses or
their dependents (other than in accordance with Code Section 4980B).  Each AKD
Plan has been maintained and administered in compliance with its terms and with
all applicable legal requirements, including but not limited to ERISA, the Code,
and the Consolidated Omnibus Budget Reconciliation Act of 1985.  Nothing done or
omitted to be done and no transaction or holding of any asset under or in
connection with any AKD Plan has made or will make any entity in the AKD Group,
or any employee, officer or director of any entity in the AKD Group, or any
fiduciary with respect to such AKD Plan, subject to any Liability under Title I
of ERISA or any Liability for any tax under Code Section 4972 or Code Sections
4975 through 4980B, inclusive.  No condition exists that would prevent any
entity in the AKD Group from amending or terminating any AKD Plan to the extent
permitted by applicable law.  To the knowledge of the AKD Members and based upon
the requirements of Code Section 409A and the guidance issued by the Internal
Revenue Service, including Notice 2005-1 and the proposed regulations published
on October 4, 2005, each AKD Plan that is a “nonqualified deferred compensation
plan” as defined in Code Section 409A(d)(1) has been operated in material
compliance with Code Section 409A.  Each entity in the AKD Group has established
and implemented such policies, programs, procedures, contracts and systems as
are necessary to bring each entity in the AKD Group into compliance with HIPAA;
Title II, Subtitle F, Sections 261-264, Public Law 104-91; and the Standards for
Privacy of Individually Identifiable Health Information, 45 C.F.R. Parts 160-164
as of the effective dates of such laws, except where the failure to do so would
not reasonably be expected to have a material adverse effect.
 
3.6.2. Employees.  Schedule 3.6.2 is a true and complete list of all employees
of any entity in the AKD Group and shows for each such employee: (i) his or her
position and title; (ii) his or her date of hire; (iii) his or her salary; (iv)
his or her unpaid wages, accrued vacation time and accrued personal time as of
May 31, 2006; and (v) any bonuses paid to him or her with respect to the fiscal
year ended December 31, 2005 or earned by or promised to him or her with respect
to the current fiscal year.
 
3.6.3. Labor Relations.  There is no dispute or controversy between any entity
in the AKD Group and any of its employees.  No entity in the AKD Group is a
party to any collective bargaining agreement with respect to any of its
employees, none of its employees is represented by a labor union and, to the
knowledge of AKD and the AKD Members, there is no labor union organizing
activity by or among its employees.
 
3.6.4. Certain Agreements.  Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated hereby will (a) result in
any payment (including, without limitation, severance, unemployment
compensation, parachute payment, bonus or otherwise) becoming due to any
employee or any other Person from any entity in the AKD Group under any AKD
Plan, agreement or otherwise, (b) increase any benefits otherwise payable to any
employee under any AKD Plan or agreement, or (c) result in the acceleration of
the time of payment or vesting of any such benefits.  None of the employees of
any entity in the AKD Group is subject to any covenant against competition or
similar agreement that would limit his or her ability to participate in all
aspects of any entity in the AKD Group’s business at any present or future
location.
 
3.7. Environmental Matters.
 
3.7.1. Compliance.  Each entity in the AKD Group is conducting and at all times
has conducted its business and operations, and has occupied, used and operated
all real property and facilities presently or previously owned, occupied, used
or operated by any entity in the AKD Group, in compliance (in all material
respects) with all Environmental Laws and so as not to give rise to Liability
under any Environmental Laws or to any adverse impact on any entity in the AKD
Group’s business or activities.  Neither any entity in the AKD Group nor the AKD
Members have any knowledge of pending or proposed changes to any Environmental
Laws that would require any changes in any of any entity in the AKD Group’s
premises, facilities, equipment, operations or procedures or affect any entity
in the AKD Group’s business or its cost of conducting its business as now
conducted.  To the knowledge of AKD, Parent and the AKD Members, no conditions,
circumstances or activities have existed or currently exist (including, without
limitation, off-site disposal or treatment of Hazardous Substances) which could
give rise to any Liability pursuant to any Environmental Laws.  Other than the
Leased Real Property, neither any entity in the AKD Group nor its predecessors
have at any time owned, occupied, used or operated any real property or
facilities.
 
3.7.2. Waste Materials.  Any chemicals and chemical compounds and mixtures which
are included among the assets of any entity in the AKD Group are required for
the conduct of any entity in the AKD Group’s business, have not been and are not
intended to be discarded or abandoned, and are not waste or waste materials.  No
entity in the AKD Group has generated, handled, used, transported or disposed of
Hazardous Substances.  All waste materials which are generated as part of the
business of any entity in the AKD Group are handled, stored, treated and
disposed of in accordance with applicable Environmental Laws.
 
3.7.3. Tanks; Asbestos.  Any underground storage tanks ever located at the
Leased Real Property have been removed in compliance with all applicable
Environmental Laws, all remediation required in connection with such removal has
been completed in accordance with applicable Environmental Laws and all
governmental agencies having jurisdictions have approved such removal and
remediation and issued appropriate certificates reflecting that no further
action is required.  All above ground storage tanks located at the Leased Real
Property comply with applicable Environmental Laws and are appropriate and
adequate for the conduct of each entity in the AKD Group’s business.  No real
properties or facilities presently or previously owned, occupied, used or
operated by any entity in the AKD Group or any predecessor have been used at any
time as a gasoline service station or as a facility for storing, pumping,
dispensing or producing gasoline or any other petroleum products or any other
Hazardous Substances.  No building or other structure on any of the real
property owned, occupied, used or operated by any entity in the AKD Group
contains asbestos or asbestos-containing materials.  There are not nor have
there been any incinerators, septic tanks, leach fields, cesspools or wells
(including without limitation dry, drinking, industrial, agricultural and
monitoring wells) on any real property owned, occupied, used or operated by any
entity in the AKD Group.
 
3.7.4. Environmental Assessments.  The AKD Members have delivered to GCI correct
and complete copies of all documents, correspondence, reports or other materials
in their possession or control concerning the environmental condition of any
real property currently or formerly used or occupied by any entity in the AKD
Group, including, without limitation, all environmental site assessments.
 
3.8. Communications Regulatory Matters.
 
 
3.8.1. AKD Licenses.  AKD is fully qualified under the Communications Laws to be
an FCC licensee.  Schedule 3.8.1 lists all licenses and authorizations issued by
the FCC or the RCA to any entity in the AKD Group (the “AKD Licenses”), together
with the name of the licensee or authorization holder, the expiration date of
the AKD Licenses and, where applicable, the relevant FCC market
designation.  AKD validly holds the AKD Licenses which represent all the FCC
authorizations required in connection with the ownership and operation of the
AKD wireless telecommunications business as it is presently being
conducted.  The AKD Licenses are not subject to any conditions outside of the
ordinary course.  No person other than AKD has any right, title or interest
(legal or beneficial) in or to, or any right or license to use, the AKD
Licenses. The AKD Licenses have been granted to AKD by Final Order and are in
full force and effect.
 
3.8.2. Compliance.  Except as disclosed in Schedule 3.8.2, AKD is in material
compliance with the Communications Laws, including without limitation those
relating to: (i) the Communications Assistance for Law Enforcement Act (CALEA);
(ii) E-911 Phase I and Phase II compliance; (iii) number porting, number pooling
and related number usage and utilization reports; (iv) Telecommunications Relay
Service obligations; (v) universal service obligations; (vi) the payment of
regulatory fees; (vii) Text Telephone Devices (TTY); (viii) the submission of
quarterly, semi-annual, annual or other periodic reports or filings with the FCC
or other Governmental Entity or administrative body (e.g. the National Exchange
Carrier Association (NECA) and the Universal Service Administrative Company
(USAC)); (ix) compliance with the National Environmental Protection Act (NEPA)
provisions applicable to telecommunications carriers; (x) compliance with any
spectrum clearing or incumbent relocation cost sharing obligations; and (xi)
compliance with FCC and FAA antenna registration and painting and lighting
requirements.
 
3.8.3. Proceedings.  There are no objections, petitions to deny, complaints
(formal or informal) competing applications or other proceedings pending before
the FCC or any other Governmental Entity having jurisdiction over AKD or the AKD
Licenses relating to AKD or the AKD Licenses.  AKD has not received any notice
of any claim of default with respect to any of the AKD Licenses.   Except for
proceedings affecting the wireless industry generally, and except as disclosed
on Schedule 3.8.3, there is not pending or, to the knowledge of AKD, threatened
against AKD or the AKD Licenses any action, petition, objection or other
pleading, or any proceeding with the FCC or any other Governmental Entity, which
contests the validity of, or seeks the revocation, forfeiture, non-renewal
modification or suspension of, the AKD Licenses, or which would adversely affect
the ability of AKD to consummate the transactions contemplated by this
Agreement.
 
3.8.4. Filings.  All documents required to be filed during the ownership of the
AKD Licenses by AKD with the FCC or any other Governmental Entity have been
timely filed or the time period for such filing has not lapsed, except where
such failure to timely file would not reasonably be expected to result in the
revocation, cancellation, forfeiture, non-renewal or suspension of any
authorization or license or the imposition of any monetary forfeiture.  All of
such filings were complete and correct in all material respects when filed.
 
3.8.5. Build-Out. AKD is not in breach or otherwise in violation of any FCC
build-out requirements with respect to any FCC authorization held by it.  Each
FCC licensed station has been built out at least to the minimum extent required
by the Communications Laws.  Any and all FCC notifications or filings associated
with the build-out were timely filed and were true complete and correct when
filed. There has been no discontinuance of service subsequent to the completion
of construction and certification that would cause the AKD Licenses to be deemed
forfeited or automatically cancelled by the FCC.
 
3.9. Transactional Matters.
 
3.9.1. Brokers, Finders, etc.  All negotiations relating to this Agreement and
the transactions contemplated hereby have been carried on without the
intervention of any Person acting on behalf of any entity in the AKD Group or
any AKD Member in such manner as to give rise to any valid claim against any
entity in the AKD Group, any AKD Member or GCI for any brokerage or finder’s
commission, fee or similar compensation.
 
3.9.2. Disclosure.  The representations and warranties of each entity in the AKD
Group and the AKD Members in this Agreement, including the Schedules hereto,
taken as a whole, do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained not
misleading.
 
SECTION 4
 
REPRESENTATIONS AND WARRANTIES OF THE DENALI MEMBERS
 
The Denali Members jointly and severally represent and warrant to GCI that,
except as disclosed in the Denali Disclosure Schedule (which is numbered to
correspond to the section numbers in this Section 4):
 
4.1. Organization and Standing; Capitalization.
 
4.1.1. Organization and Standing of Denali.  Denali is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Alaska.  Denali is qualified to do business and in good standing as
a foreign limited liability company in the jurisdictions listed in Schedule
4.1.1, which are all of the jurisdictions where such qualification is
required.  Denali has the requisite limited liability company power and
authority to own its assets and carry on its business as presently being
conducted.  Complete and correct copies of the articles of organization,
operating agreement and membership records of Denali have been delivered to GCI.
 
4.1.2. Subsidiaries.  Denali does not own, directly or indirectly, any capital
stock of, any partnership, equity or other ownership interest in or any security
issued by any other corporation, organization, association, entity, business
enterprise or other Person.
 
4.1.3. Capitalization.   All of the issued and outstanding Denali Interests are
duly authorized, validly issued, fully paid and nonassessable and are owned of
record and beneficially by the Denali Members, free and clear of Encumbrances,
as follows:
 
Member                                                      Percentage Interest
 
Pacificom                                                      71.35%
Red River                                                      28.65%


There are no outstanding options, warrants, convertible securities or other
rights to acquire any membership interest or any other security from Denali.  No
membership interests or other securities of Denali have been issued in violation
of any preemptive or similar right of any Person or have been transferred in
violation of, or are currently subject to, any right of first refusal or similar
right of any Person.  All of the issued and outstanding ownership interests of
Denali were issued in compliance with applicable law, including, without
limitation, federal and state securities laws.  No securities of Denali are
subject to any voting trust or other voting agreement.
 
4.2. The Transaction Agreements.
 
4.2.1. Execution and Validity.  Each Denali Member has the requisite power and
authority to execute and deliver each of the Transaction Agreements to which it
is a party and to perform its obligations thereunder, and the execution,
delivery and performance by such Denali Member of this Agreement and the other
Transaction Agreements to which it is a party and the consummation by such
Denali Member of the transactions contemplated hereby and thereby have been duly
and validly authorized and approved by all necessary action of the owners and
managers of such Denali Member as required by applicable documents and
law.  This Agreement has been duly executed and delivered by each Denali Member
and constitutes, and each of the other Transaction Agreements to which any
Denali Member is a party will be duly executed and delivered by such Denali
Member at Closing and will constitute, the legal, valid and binding obligation
of such Denali Member, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, moratorium, reorganization and similar laws of general
applicability affecting the rights and remedies of creditors and to general
principles of equity.
 
4.2.2. No Violation or Approval.  The execution, delivery and performance by
each Denali Member of the Transaction Agreements to which such Denali Member is
a party and the consummation of the transactions contemplated by the Transaction
Agreements do not and will not constitute or result in (a) a violation of any
order, judgment or decree of any court or governmental agency or body having
jurisdiction over Denali, any Denali Member, or any of their respective assets,
or (b) a breach of or default under, or the acceleration of any obligation or
creation of any Encumbrance under (whether immediately, upon the passage of time
or after the giving of notice), or otherwise require a consent or waiver under,
any agreement, instrument, lease, contract, mortgage, deed or license to which
Denali or any Denali Member is a party or by which Denali or any Denali Member
or any of their assets are bound or affected or (c) a violation of or a conflict
with the articles of organization or operating agreement of Denali.  Except as
described on Schedule 4.2.2, no notice to, or consent, approval, order or
authorization of, or declaration or filing with, any governmental authority or
entity or other Person is required to be obtained or made by Denali or any
Denali Member in connection with the execution, delivery and performance of or
the consummation of the transactions contemplated by any of the Transaction
Agreements.
 
4.3. No Assets.
 
Denali does not own, lease or use any assets or properties other than the Denali
Contracts and the Denali Licenses.
 
4.4. Financial Matters.
 
4.4.1. Financial Statements.  Attached to this Agreement as Schedule 4.4.1 are
(a) the unaudited balance sheet of Denali as of December 31, 2005 (the “Denali
Balance Sheet Date”), and the related audited statements of income, members’
equity and cash flows for the fiscal year then ended, and (b) the unaudited
balance sheets of Denali as of May 31, 2006,  and the related audited statement
of income, members’ equity and cash flows for the quarter  then ended
(collectively, the “Denali Financial Statements”).  The Denali Financial
Statements were prepared from the books and records of Denali, which are correct
and complete.  The Denali Financial Statements present fairly and accurately the
financial position of Denali and the results of its operations as of the
respective dates and for the periods presented therein and have been prepared in
accordance with GAAP.
 
4.4.2. No Undisclosed Liabilities.  Denali has no Liabilities except (i)
Liabilities set forth on the balance sheet included in the Denali Financial
Statements, and (ii) Liabilities which have arisen after the Denali Balance
Sheet Date in the ordinary course of business, consistent with historical
practice (none of which Liabilities arises out of or relates to any breach of
contract, breach of warranty, tort, infringement or violation of law).  Denali
is not a guarantor or otherwise liable for any Liability of any other Person.
 
4.4.3. Absence of Changes.  Since the Denali Balance Sheet Date, Denali has not
undergone any adverse change in its business, condition (financial or otherwise)
or prospects, or suffered any damage, destruction or loss (whether or not
covered by insurance).  Since the Denali Balance Sheet Date, Denali has operated
only in the ordinary course of business, consistent in all respects with
historical practice, and no change has been made or transaction entered into in
anticipation of the transactions contemplated hereby. Without limiting the
generality of the foregoing, since the Denali Balance Sheet Date, Denali has
not:
 
(a) made any loan, advance or other extension of credit to any Denali Member or
any officer, director or employee of Denali or any Affiliate of any thereof;
 
(b) increased or experienced any adverse change in any assumption underlying any
method of calculating bad debts, contingencies or other reserves from that
reflected in the Denali Financial Statements;
 
(c) cancelled, compromised, written down, written off or waived any claim or
right of substantial value;
 
(d) sold, transferred, distributed or otherwise disposed of any of its assets
except for sales of equipment for fair consideration in the ordinary course of
business which has either been replaced by comparable equipment or is no longer
necessary for the operation of Denali’s business;
 
(e) made any capital expenditure or commitment for additions to property, plant
or equipment;
 
(f) made or agreed to make any increase in the compensation payable or benefits
provided to any of the officers or directors of Denali;
 
(g) paid any severance or termination pay to any officer, director or employee
of Denali;
 
(h) changed the methods of accounting or accounting principles or practices of
Denali set forth in or reflected by the Financial Statements;
 
(i) entered into any contract or received any payment as a result of which
Denali would be required to provide goods or services to any Person after the
Closing without receiving full payment for those goods or services at or after
the time they are provided;
 
(j) entered into any transaction or contract, or amended or terminated any
transaction or contract, with respect to the business of Denali, except normal
transactions or contracts consistent in nature and scope with prior practices
and entered into in the ordinary course of business in arm’s-length
transactions, none of which transactions or contracts, or amendments or
terminations thereof, could reasonably be expected to have a material adverse
effect upon the business of Denali or the financial condition or prospects
thereof;
 
(k) terminated or been advised of the termination of or material reduction in
its relationship with any material customer or supplier;
 
(l) changed in any material respect the business policies or practices of Denali
or failed to operate the business of Denali in good faith and in the ordinary
course; or
 
(m) agreed, whether in writing or not, to do any of the foregoing.
 
4.4.4. Taxes.  Denali has filed all Tax Returns that it has been required to
file. All such Tax Returns were correct and complete in all material
respects.  All Taxes owed by Denali (whether or not required to be shown on a
Tax Return) have been paid.  Denali is not currently the beneficiary of any
extension of time within which to file any Tax Return.  Denali has not received
notice from an authority in a jurisdiction where it does not file Tax Returns
that it may be subject to taxation by that jurisdiction.  Denali has withheld
and paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other Person.  Schedule 4.4.4 lists all Tax Returns filed by
Denali since January 1, 1999 (complete copies of which have been delivered to
GCI) and indicates those Tax Returns that have been audited or are currently
being audited or for which Denali has received notice of a proposed
audit.  Denali has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or
deficiency.  Denali has no liability for the Taxes of any Person under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
law), as a transferee or successor, by contract, or otherwise.  Denali has never
been a member of an affiliated group filing a consolidated federal income Tax
Return (or any other consolidated, combined or unitary income Tax Return).  The
reserves for Taxes in the Denali Financial Statements are adequate.  Denali is
not subject to any agreements that could result in any “excess parachute
payments” under Code Section 280G.  Denali has not agreed to and is not
otherwise required to make any adjustments pursuant to Code Section 481(a) or
any similar provision of state, local or foreign law by reason of a change in
accounting method.  No taxing authority has proposed any such adjustment or
change in accounting method with respect to Denali.  There is no application
pending with any taxing authority requesting permission for any change in
accounting method of Denali.  Denali has not participated in any investment or
transaction that (i) constituted a “tax shelter” within the meaning of Section
6111(c)(1) of the Code; or (ii) would constitute a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4, whether entered into
before or after the effective date of such Treasury Regulation.  None of
Denali’s assets are subject to any liens in respect of Taxes, except liens that
are expressly permitted under the terms of this Agreement.
 
4.4.5. Accounts Receivable.  The accounts receivable of Denali (i) are validly
existing, (ii) are enforceable by Denali in accordance with the terms of the
instruments or documents creating them, (iii) are owned by Denali free and clear
of all Encumbrances, (iv) represent monies due for, and have arisen solely out
of, bona fide performance of services and other business transactions in the
ordinary course of business consistent with past practices and (v) are
collectible within one year after the Closing Date at the full recorded amount
thereof less any allowance for uncollectible accounts receivable that is
reflected in the Final Closing Adjustment Schedule.  There are no refunds,
discounts or other adjustments payable with respect to any such accounts
receivable, and there are no defenses, rights of set-off, counterclaims,
assignments, restrictions, encumbrances, or conditions enforceable by third
parties on or affecting any account receivable.
 
4.5. Operational Matters.
 
4.5.1. Compliance With Law.  Denali has conducted its operations in material
compliance with applicable laws.  The Denali Members have no knowledge of and
Denali has not received notice of any violations of law relating to Denali,
Denali’s operations or the Denali Contributed Assets.  Neither any Denali
Member, Denali nor any officer, employee or agent of Denali has directly or
indirectly given or agreed to give any gift, contribution, payment or similar
benefit to any supplier, customer, governmental official or employee or other
Person who was, is or may be in a position to help or hinder Denali or made or
agreed to make any contribution, or reimbursed any political gift or
contribution made by any other Person, to any candidate for United States
federal, state, local or foreign public office, in any case, which would subject
Denali to any Liability or the failure to make which in the future could
adversely affect the business or prospects of Denali.
 
4.5.2. Litigation. There are no actions, claims, suits, audits, examinations,
investigations or proceedings pending or, to the knowledge of Denali or the
Denali Members, threatened against Denali, whether by a private Person or a
governmental agency or body, nor is there any reasonable basis for any such
action, claim, suit, audit, examination, proceeding or investigation.  No
judgments, orders, decrees, citations, fines or penalties have been entered or
assessed against Denali.
 
4.5.3. Contracts.  Schedule 4.5.3 contains a true and complete list of all
Contracts to which or by which Denali is a party or otherwise bound that: (a)
have a duration of twelve (12) months or more and that are not terminable
without penalty upon 30 days or less prior written notice; (b) require or could
reasonably be expected to require any party thereto to pay $5,000 or more; (c)
are between Denali and any Governmental Entity; (d) have or may have the effect
of prohibiting or impairing any business practice of Denali or any entity in the
AKD Group; (e) under which Denali or any entity in the AKD Group is restricted
from providing services to customers or potential customers in any geographic
area, during any period of time or in any segment of a market; or (f) contain
any restrictive covenant or confidential or secrecy agreement other than such an
agreement relating solely to information about a customer’s business or Denali
or any entity in the AKD Group’s services to such customer (Contracts described
in (a) through (f) above are referred to collectively as the “Denali
Contracts”).  The Denali Members have made available to GCI a true and complete
copy of each Contract.  Neither Denali nor, to the knowledge of Denali or any
Denali Member, any other party is in default under or in breach or violation of
any Denali Contract, nor has an event occurred that (with or without notice,
lapse of time or both) would constitute a default or breach or violation by
Denali, or to the knowledge of Denali or any Denali Members, any other party,
under any Denali Contract.  Subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or such laws affecting the
enforcement of creditors rights generally and to general principles of equity,
each Denali Contract is legal, valid, binding, enforceable and in full force and
effect, and subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws affecting the enforcement of
creditors rights generally and to general principles of equity, will continue to
be legal, valid, binding, enforceable and in full force and effect following the
consummation of the transactions contemplated hereby.
 
4.5.4. Transactions With Affiliates.  No Denali Member, no director, officer,
manager or employee of Denali and no Affiliate of any thereof is currently a
party to any Denali Contract or has been a party to any material transaction
with Denali since December 31, 2004.
 
4.5.5. Insurance.  Schedule 4.5.5 is a true and complete list of all insurance
policies (including self-insurance arrangements) maintained by Denali (including
coverage limits, deductibles, named insureds and policy periods), all of which
policies are in full force and effect.  No insurance company with which Denali
has had a policy has ever terminated or declined to renew such insurance
 
4.5.6. Books and Records.  The Denali Members have made available to GCI true
and correct copies of all books and records of Denali.
 
4.5.7. Bank Accounts; Powers of Attorney.  Schedule 4.5.7 is a true and complete
list of all bank accounts, securities accounts and other financial accounts
maintained by or for the benefit of Denali, including the name of the
institution at which the account is maintained, the name and number of the
account, the purpose of the account and the names and capacities of all persons
authorized to sign on the account.  Schedule 4.5.7 also lists all powers of
attorney or similar instruments signed by Denali authorizing any person to act
on its behalf with respect to any matter.
 
4.6. Employee Matters.
 
Denali has no employees and has never had any employees since its inception.
Neither Denali nor any other entity that is a member of a controlled group with
Denali, as determined under ERISA Section 4001(a)(14), has ever maintained or
contributed to any of the following: (a) any nonqualified deferred compensation
or retirement plan or arrangement which is an “Employee Pension Benefit Plan” as
defined in Section 3(2) of ERISA; (b) any qualified defined contribution
retirement plan or arrangement which is an Employee Pension Benefit Plan; (c)
any qualified defined benefit retirement plan or arrangement which is an
Employee Pension Benefit Plan (including any “Multiemployer Plan”, as defined in
Section 3(37) of ERISA); or (d) any “Employee Welfare Benefit Plan” as defined
in Section 3(1) of ERISA.
 
4.7. Environmental Matters.
 
  Denali is conducting and at all times has conducted its business and
operations, and has occupied, used and operated all real property and facilities
presently or previously owned, occupied, used or operated by Denali, in
compliance (in all material respects) with all Environmental Laws and so as not
to give rise to Liability under any Environmental Laws or to any adverse impact
on Denali’s business or activities.  Neither Denali nor any Denali Members have
any knowledge of pending or proposed changes to any Environmental Laws that
would require any changes in any of Denali’s premises, facilities, equipment,
operations or procedures or affect Denali’s business or its cost of conducting
its business as now conducted.  No conditions, circumstances or activities have
existed or currently exist (including, without limitation, off-site disposal or
treatment of Hazardous Substances) which could give rise to any Liability
pursuant to any Environmental Laws.  Neither Denali nor its predecessors have at
any time owned, occupied, used or operated any real property or facilities.
 
4.8. Communications Regulatory Matters.
 
 
4.8.1. Denali Licenses. Denali is fully qualified under the Communications Laws
to be an FCC licensee.  Schedule 4.8.1 lists all licenses and authorizations
issued by the FCC or the RCA to Denali (the “Denali Licenses”), together with
the name of the licensee or authorization holder, the expiration date of the
Denali Licenses and, where applicable, the relevant FCC market
designation.  Denali validly holds the Denali Licenses which represent all the
FCC authorizations required in connection with the ownership and operation of
the Denali wireless telecommunications business as it is presently being
conducted.  The Denali Licenses are not subject to any conditions outside of the
ordinary course.  No person other than Denali has any right, title or interest
(legal or beneficial) in or to, or any right or license to use, the Denali
Licenses. The Denali Licenses have been granted to Denali by Final Order and are
in full force and effect.
 
4.8.2. Compliance. Denali is in material compliance with the Communications
Laws, including without limitation those relating to: (i) the Communications
Assistance for Law Enforcement Act (CALEA); (ii) E-911 Phase I and Phase II
compliance; (iii) number porting, number pooling and related number usage and
utilization reports; (iv) Telecommunications Relay Service obligations; (v)
universal service obligations; (vi) the payment of regulatory fees; (vii) Text
Telephone Devices (TTY); (viii) the submission of quarterly, semi-annual, annual
or other periodic reports or filings with the FCC or other Governmental Entity
or administrative body (e.g. the National Exchange Carrier Association (NECA)
and the Universal Service Administrative Company (USAC)); (ix) compliance with
the National Environmental Protection Act (NEPA) provisions applicable to
telecommunications carriers; (x) compliance with any spectrum clearing or
incumbent relocation cost sharing obligations; and (xi) compliance with FCC and
FAA antenna registration and painting and lighting requirements.
 
4.8.3. Proceedings.  There are no objections, petitions to deny, complaints
(formal or informal) competing applications or other proceedings pending before
the FCC or any other Governmental Entity having jurisdiction over Denali or the
Denali Licenses relating to Denali or the Denali Licenses.  Denali has not
received any notice of any claim of default with respect to any of the Denali
Licenses.   Except for proceedings affecting the wireless industry generally,
and except as disclosed on Schedule 4.8.3, there is not pending or, to the
knowledge of Denali, threatened against Denali or the Denali Licenses any
action, petition, objection or other pleading, or any proceeding with the FCC or
any other Governmental Entity, which contests the validity of, or seeks the
revocation, forfeiture, non-renewal modification or suspension of, the Denali
Licenses, or which would adversely affect the ability of Denali to consummate
the transactions contemplated by this Agreement.
 
4.8.4. Filings.  All documents required to be filed during the ownership of the
Denali Licenses by Denali with the FCC or any other Governmental Entity have
been timely filed or the time period for such filing has not lapsed, except
where such failure to timely file would not reasonably be expected to result in
the revocation, cancellation, forfeiture, non-renewal or suspension of any
authorization or license or the imposition of any monetary forfeiture.  All of
such filings were complete and correct in all material respects when filed.
 
4.8.5. Build-Out. Denali is not in breach or otherwise in violation of any FCC
build-out requirements with respect to any FCC authorization held by it.  Each
FCC licensed station has been built out at least to the minimum extent required
by the Communications Laws.  Any and all FCC notifications or filings associated
with the build-out were timely filed and were true complete and correct when
filed. There has been no discontinuance of service subsequent to the completion
of construction and certification that would cause the Denali Licenses to be
deemed forfeited or automatically cancelled by the FCC.
 
4.9. Transactional Matters.
 
4.9.1. Brokers, Finders, etc.  All negotiations relating to this Agreement and
the transactions contemplated hereby have been carried on without the
intervention of any Person acting on behalf of Denali or any Denali Member in
such manner as to give rise to any valid claim against Denali, any Denali Member
or GCI for any brokerage or finder’s commission, fee or similar compensation.
 
4.9.2. Disclosure.  The representations and warranties of the Denali Members in
this Agreement, including the Schedules hereto, taken as a whole, do not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained not misleading.
 
SECTION 5
 
REPRESENTATIONS AND WARRANTIES OF GCI
 
GCI represents and warrants to AKD, Parent, the AKD Members and the Denali
Members that:
 
5.1. Organization and Standing.
 
  GCI is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Alaska.  GCI has the requisite corporate power
and authority to execute and deliver each of the Transaction Agreements to which
it is a party and to perform its obligations thereunder.  The execution,
delivery and performance by GCI of this Agreement and the other Transaction
Agreements to which it is a party, and the consummation by GCI of the
transactions contemplated hereby and thereby, have been duly and validly
authorized and approved by all necessary corporate action on the part of GCI.
 
5.2. Execution and Validity of Agreements.
 
  This Agreement has been duly executed and delivered by GCI and constitutes,
and each of the other Transaction Agreements to which GCI is a party will be
duly executed and delivered at Closing and will constitute, the legal, valid and
binding obligation of GCI, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, moratorium, reorganization and similar laws of general
applicability affecting the rights and remedies of creditors and to general
principles of equity, regardless of whether enforcement is sought in proceedings
in equity or at law.
 
5.3. No Violation or Approval.
 
  The execution, delivery and performance by GCI of each of the Transaction
Agreements to which it is a party and the consummation of the transactions
contemplated thereby does not and will not result in (a) a violation of any law,
rule or regulation, order, judgment or decree applicable to GCI or any order,
judgment or decree of any court or any governmental agency or body having
jurisdiction over GCI or its properties or assets, (b) a breach or a default
under (whether immediately, upon the passage of time or after giving notice), or
the acceleration of any payment under any material agreement, instrument, lease,
contract, mortgage, or license to which GCI is a party or by which it or any of
its properties or assets is bound, or (c) a violation of or a conflict with its
charter or bylaws.  No consent, approval, order or authorization of, or
declaration or filing with, any governmental authority or entity or other party
is required to be, and has not been, obtained or made by GCI in connection with
the execution, delivery and performance of or the consummation of the
transactions contemplated by any of the Transaction Agreements.
 
5.4. Brokers, Finders, etc.
 
  All negotiations relating to this Agreement and the transactions contemplated
hereby have been carried on without the intervention of any Person acting on
behalf of GCI in such manner as to give rise to any valid claim against any AKD,
the AKD Members or the Denali Members for any brokerage or finder’s commission,
fee or similar compensation.
 
5.5. No Oral Warranties.
 
  Except for the warranties and representations expressly set forth in this
Agreement, GCI is relying solely on its own expertise and that of its
consultants, employees, agents, servants and representatives in connection with
its acquisition of the Denali Interests and the AKD Common Units (collectively,
the “Interests”).  GCI has or will conduct such investigation, analysis and
inspection of AKD, Denali and their respective businesses as it deems necessary
or appropriate and shall rely upon such investigation, analysis and inspection
in connection with the acquisition of the Interests.  GCI acknowledges and
agrees that neither Denali, AKD, Parent, the AKD Members and/or the Denali
Members, on the one hand, nor their respective officers, directors, members,
employees, servants, agents, attorneys or representatives have made any oral
agreements, warranties or representations, and that none of Denali, AKD, Parent,
the AKD Members and/or the Denali Members are liable or bound by any oral or
written statement, agreement, information, warranty or representation with
respect to the Interests, AKD, Denali of the business or assts of AKD or Denali
made by any Person whatsoever, unless such statement, agreement, information,
warranty or representation is expressly set forth in this Agreement.  In
connection with its acquisition of the Interests, GCI is not relying on any oral
statements or representations made or given by any Person whomsoever.  The
parties agree that this Section 5.5 shall in no way diminish or otherwise impair
GCI’s ability (a) to seek indemnification for any breach of any representation
or warranty herein or (b) to enforce its rights under this Agreement or the
documents and instruments delivered pursuant to this Agreement.
 
SECTION 6
 
COVENANTS
 
6.1. Exclusivity; Acquisition Proposals.  
 
 Unless and until this Agreement shall have been terminated pursuant to Section
11, none of any entity in the AKD Group, Parent, the AKD Members or the Denali
Members shall take or cause or permit to be taken, directly or indirectly, any
of the following actions with any Person other than GCI and its designees or
agents: (a) solicit, encourage, initiate or participate in any negotiations,
inquiries or discussions with respect to any offer or proposal to acquire the
business or assets of any entity in the AKD Group or Denali, whether by merger,
consolidation, other business combination, purchase of assets or stock, tender
or exchange offer or otherwise (each of the foregoing an “Acquisition
Transaction”); (b) disclose any information not customarily disclosed to any
Person who is or may be requesting such information for purposes of a possible
Acquisition Transaction; (c) agree to or execute any letter of intent, terms
sheet or agreement relating to an Acquisition Transaction; or (d) make or
authorize any public statement or solicitation with respect to any Acquisition
Transaction or any offer or proposal relating to an Acquisition Transaction
other than with respect to the transactions contemplated hereby.
 
6.2. Notices and Consents.
 
(a) Each entity in the AKD Group, Parent, the AKD Members and the Denali Members
shall cooperate with each other and use, and shall cause their respective
Affiliates to use, their respective reasonable best efforts to prepare and file
as promptly as reasonably practicable all documentation to effect all necessary
notices, reports and other filings (including all applications required to be
filed with the FCC and the RCA) and to obtain as promptly as reasonably
practicable all consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any Third Party and/or any
Governmental Entity in order to consummate the transactions contemplated by this
Agreement (collectively, the “Regulatory Consents”).  GCI will provide
reasonable cooperation to the forgoing Parties to obtain such Regulatory
Consents.  None of GCI, any entity in the AKD Group, Parent, the AKD Members or
the Denali Members shall agree to participate in any substantive meeting or
discussion with any such Governmental Entity in respect of any filing,
investigation or inquiry concerning this Agreement or the transactions
contemplated by this Agreement unless it consults with the other Parties
reasonably in advance and, to the extent permitted by such Governmental Entity,
gives the other Parties the opportunity to attend and participate.
 
(b) GCI, each entity in the AKD Group, Parent, the AKD Members and the Denali
Members each shall, upon request by the other, furnish the other with all
information concerning itself, its Subsidiaries, directors, officers, members
and members and such other matters as may be reasonably necessary or advisable
in connection with any statement, filing, notice or application made by or on
behalf of any entity in the AKD Group or Denali to any Governmental Entity in
connection with the transactions contemplated by this Agreement.
 
(c) Subject to applicable Law and the instructions of any Governmental Entity,
GCI, each entity in the AKD Group, Parent, the AKD Members and the Denali
Members each shall keep the others apprised of the status of matters relating to
completion of the transactions contemplated hereby, including promptly
furnishing the other with copies of notices or other communications received by
such Person from any Governmental Entity with respect to such transactions.
 
6.3. Preparation for Closing.
 
  Each of the Parties will use commercially reasonable efforts to take all
actions necessary, proper or advisable in order to consummate and make effective
the transactions contemplated by this Agreement (including the satisfaction, but
not the waiver, of the conditions precedent set forth in Section 7) and the
other Transaction Agreements.
 
6.4. Notification of Certain Matters.
 
  Between the date of this Agreement and the Closing Date, each Party shall give
prompt notice in writing to the other Parties of: (a) any information that
indicates that any of such Party’s representations or warranties contained
herein was not true and correct in all material respects as of the date hereof
or will not be true and correct in all material respects at and as of the
Closing Date (except for changes permitted or contemplated by this Agreement),
(b) the occurrence of any event that will result, or has a reasonable prospect
of resulting, in the failure of any condition specified in Section 8 hereof to
be satisfied, (c) any notice or other communication from any Person indicating
that such Person will not or may not grant any consent or approval required in
connection with the transactions contemplated by this Agreement or that such
transactions otherwise may violate the rights of or confer remedies upon such
Person and (d) any other material development that occurs after the date of this
Agreement and affects the accuracy of the representations, warranties, covenants
or Disclosure Schedule contained herein.  No notice given under this Section 6.4
will be deemed to amend or supplement any Disclosure Schedule or to prevent or
cure any misrepresentation, breach of warranty or breach of covenant of any
Party.
 
6.5. Other Limitations on Conduct of AKD’s and Properties’ Businesses.
 
  AKD, Parent and the AKD Members hereby covenant and agree with GCI that, prior
to the earlier of the termination of this Agreement pursuant to Section 11 or
the Closing Date, unless the prior written consent of GCI shall have been
obtained and except as otherwise contemplated herein, they shall operate the
business of each entity in the AKD Group only in the usual, regular and ordinary
course of business consistent with historical practice, incurring only ordinary
and necessary business expenses consistent with historical practice.  Without
limiting the foregoing, unless the prior written consent of GCI shall have been
obtained and except as otherwise contemplated herein, prior to the earlier of
the termination of this Agreement pursuant to Section 11 or the Closing Date
AKD, Parent and the AKD Members shall: (a) use commercially reasonable efforts
to preserve intact the business and assets of each entity in the AKD Group,
including present operations, facilities, employee relationships and
relationships with lessors, licensors, suppliers and customers; (b) comply with
all applicable laws and regulations, and maintain the licenses, registrations,
rights and franchises of each entity in the AKD Group; (c) not declare, set
aside or pay any dividend or make any distribution with respect to the
membership interests of any entity in the AKD Group or redeem, purchase, or
otherwise acquire any such membership interests, except for the distributions
contemplated by Section 2.2; (d) not enter into any material contracts,
obligations, commitments or agreements (including without limitation any
material modification or amendment to any such contract, commitment or
agreement) other than in the ordinary course of business; (e) not sell, dispose
of or otherwise transfer or encumber any assets, except in the ordinary course
of business consistent with past practice; (f) not increase the compensation,
benefits or any other form of remuneration to officers or employees, other than
in connection with promotions and performance reviews in accordance with past
practice, and not award any bonuses or other extraordinary compensation to any
officers or employees, except such as are paid in full in cash prior to the
Closing; (g) not modify, alter or amend the terms or provisions of any AKD Plan;
(h) maintain in full force and effect all insurance policies in effect on the
date hereof or replacement policies providing comparable coverage if available
on commercially reasonable terms; (i) not authorize for issuance, issue or
obligate any entity in the AKD Group  to issue any membership interests or any
options, warrants, convertible securities or other  rights to acquire any
membership interests; (j) cause any entity in the AKD Group to pay and discharge
all liabilities when due and not cause any entity in the AKD Group to accelerate
the collections of receivables beyond their normal, stated terms; (k) not allow
any entity in the AKD Group to hire additional management employees; and (l) not
knowingly take any action that would (i) adversely affect the ability of any
entity in the AKD Group to obtain any necessary approvals of any third parties
or any governmental authorities required for the transactions contemplated
hereby or materially increase the period of time necessary to obtain such
approvals, or (ii) adversely affect any entity in the AKD Group’s ability to
perform its covenants and agreements under this Agreement or any other
Transaction Agreement.  Prior to Closing, AKD intends to acquire the interest of
all Persons who are participants under that certain Profits Participation Plan
and to terminate such Profit Participation Plan, and nothing contained in this
Section 6.5 shall restrict the right of AKD to take such actions or require the
consent of GCI prior to taking such actions.
 
6.6. Other Limitations on Conduct of Denali’s Business.
 
  The Denali Members hereby covenant and agree with GCI that, prior to the
earlier of the termination of this Agreement pursuant to Section 11 or the
Closing Date, unless the prior written consent of GCI shall have been obtained
and except as otherwise contemplated herein, they shall cause Denali to operate
its business only in the usual, regular and ordinary course of business
consistent with historical practice, incurring only ordinary and necessary
business expenses consistent with historical practice.  Without limiting the
foregoing, unless the prior written consent of GCI shall have been obtained and
except as otherwise contemplated herein, prior to the earlier of the termination
of this Agreement pursuant to Section 11 or the Closing Date the Denali Members
shall cause Denali to: (a) use commercially reasonable efforts to preserve
intact its business and assets, including present operations, facilities,
employee relationships and relationships with lessors, licensors, suppliers and
customers; (b) comply with all applicable laws and regulations, and maintain its
licenses, registrations, rights and franchises; (c) not declare, set aside or
pay any dividend or make any distribution with respect to its membership
interests or redeem, purchase, or otherwise acquire any such membership
interests; (d) not enter into any material contracts, obligations, commitments
or agreements (including without limitation any material modification or
amendment to any such contract, commitment or agreement) other than in the
ordinary course of business; (e) not sell, dispose of or otherwise transfer or
encumber any assets, except in the ordinary course of business consistent with
past practice; (f) not increase the compensation, benefits or any other form of
remuneration to its officers or employees, other than in connection with
promotions and performance reviews in accordance with past practice, and not
award any bonuses or other extraordinary compensation to any officers or
employees, except such as are paid in full in cash prior to the Closing; (g)
maintain in full force and effect all insurance policies in effect on the date
hereof or replacement policies providing comparable coverage if available on
commercially reasonable terms; (h) not authorize for issuance, issue or obligate
itself to issue any membership interests or any options, warrants, convertible
securities or other  rights to acquire any membership interests; (i) pay and
discharge all liabilities when due and not accelerate the collections of
receivables beyond their normal, stated terms; and (j) not knowingly take any
action that would (i) adversely affect its ability to obtain any necessary
approvals of any third parties or any governmental authorities required for the
transactions contemplated hereby or materially increase the period of time
necessary to obtain such approvals, or (ii) adversely affect its ability to
perform its covenants and agreements under this Agreement or any other
Transaction Agreement.
 
6.7. Access to Information.
 
  Each entity in the AKD Group shall afford, and the Denali Members shall cause
Denali to afford, GCI and its accountants, counsel and other representatives
reasonable access during normal business hours prior to the Closing Date to (a)
all of their financial statements, properties, books, contracts, commitments and
records and (b) all other information concerning their business and assets as
GCI may reasonably request.  No information or knowledge obtained after the date
hereof in any investigation pursuant to this Section 6.7 shall affect or be
deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby.
 
6.8. Cooperation.
 
  Each of the Parties, upon the reasonable request from time to time of any
other Party, shall take and cooperate with the other Parties in taking such
actions as may be reasonably necessary or desirable to consummate the
transactions contemplated hereby and to comply with the terms of this Agreement.
 
6.9. Announcements.
 
  Prior to the Closing, except as may be required by law or applicable stock
exchange rules, no Party to this Agreement shall issue any press release or make
any public announcement relating to the subject matter of this Agreement without
the prior written approval of the other Parties, which approval will not be
unreasonably withheld or delayed.  If GCI believes that it is required by law or
applicable stock exchange rules to make such a public announcement, it shall
promptly advise the other Parties and use reasonable efforts, consistent with
its legal obligations or obligations under stock exchange rules, to allow the
other Parties an opportunity to review and comment upon the announcement before
the announcement is made.
 
6.10     Use of Proceeds of Interim Capital Loans.
 
  All proceeds from the Interim Capital Loans will be used by AKD for capital
improvements to be made by AKD as approved by GCI, which approval is not to be
unreasonably withheld or delayed.  AKD will not make any additional draws on the
Interim Capital Loans following the Closing without GCI’s approval.
 
SECTION 7
 
CLOSING DELIVERIES
 
7.1. Of AKD, Parent and the AKD Members.
 
  At the Closing, AKD, Parent and the AKD Members shall make the following
deliveries, unless waived by GCI:
 
(a) Parent and each AKD Member shall deliver a counterpart of the Operating
Agreement, duly executed by such Person and duly executed by Fire Lake.
 
(b) AKD shall deliver to GCI an amended version of Schedule 1.3 and Schedule 4.1
of the Operating Agreement reflecting the AKD Common Units issued to GCI
pursuant to Sections 2.3 and 2.4.
 
(c) Parent and each AKD Member shall deliver instruments of assignment in form
and substance reasonably satisfactory to GCI transferring to AKD the number of
AKD Common Units to be redeemed by AKD from Parent or such AKD Member pursuant
to Section 2.4, with full warranty of title, duly executed by such Person.
 
(d) AKD shall deliver to Parent and the AKD Members cash or immediately
available funds, by wire transfer as contemplated by Section 2.4
 
(e) The AKD Members shall cause Fire Lake to deliver a counterpart of the
Management Agreement, duly executed by Fire Lake.
 
(f) AKD shall deliver evidence in form and substance reasonably satisfactory to
GCI that the Management Agreement between AKD and Poplar Associates LLC has been
terminated effective as of the Closing Date, without Liability or further
obligation of AKD.
 
(g) AKD shall deliver a counterpart of the Management Agreement, duly executed
by AKD.
 
(h) AKD shall deliver payoff letters in form and substance reasonably
satisfactory to GCI with respect to any Liabilities of AKD that are to be paid
off at the Closing with the GCI capital contributions made pursuant to Section
2.3.
 
(i) AKD, Parent and the AKD Members shall deliver counterparts of any other
Transaction Agreements to which AKD, Parent or the AKD Members are a party, duly
executed by such Party.
 
(j) AKD shall deliver an opinion of The Bogatin Law Firm, PLC, counsel to AKD,
the AKD Members and the Denali Members, covering the matters set forth on the
attached Exhibit C.  Such opinion shall be dated as of the Closing Date and
shall be in form and substance reasonably satisfactory to GCI and its counsel.
 
(k) AKD shall deliver an opinion of Lukas, Nace, Gutierrez & Sachs, Chartered,
counsel to AKD, the AKD Members and the Denali Members, covering the matters set
forth on the attached Exhibit D.  Such opinion shall be dated as of the Closing
Date and shall be in form and substance reasonably satisfactory to GCI and its
counsel.
 
(l) AKD, Parent and each AKD Member shall deliver a certificate signed on behalf
of AKD, Parent or such AKD Member by an authorized person, confirming that the
conditions precedent to the obligations of GCI under Section 8.2.2 have been
fulfilled, insofar as those conditions relate to the representations and
warranties made by or to the obligations and covenants of AKD, Parent or such
AKD Member.
 
(m) AKD shall deliver the certificate regarding wireless telephone subscribers
contemplated by Section 3.5.4.
 
(n) AKD shall deliver a Non-Competition Agreement executed by each of the
persons specified in Schedule 7.1(n) in the form attached as Exhibit E.
 
(o) AKD shall deliver such certificates or other documents as may be reasonably
requested by GCI, including without limitation certificates of legal existence,
good standing and certified charter documents from the Alaska Department of
Commerce, Community, and Economic Development and certificates of officers or
member AKD with respect to minutes, resolutions, bylaws and any other relevant
matters concerning the authorization of the transactions contemplated hereby.
 
7.2. Of the Denali Members.
 
  At the Closing, each Denali Member shall make the following deliveries, unless
waived by GCI:
 
(a) Each Denali Member shall deliver instruments of assignment in form and
substance reasonably satisfactory to GCI transferring to GCI such Denali
Member’s Denali Interest, with full warranty of title, duly executed by such
Denali Member.
 
(b) The Denali Members shall cause Denali to deliver instruments of assignment
in form and substance reasonably satisfactory to GCI transferring to AKD the
Denali Licenses, with full warranty of title, duly executed by Denali.
 
(c) Each Denali Member shall deliver counterparts of any other Transaction
Agreements to which such Denali Member is a party, duly executed by such Denali
Member.
 
(d) Each Denali Member shall deliver a certificate signed by such Denali Member
on behalf of such Denali Member by an authorized person, confirming that the
conditions precedent to the obligations of GCI under Section 8.2.3 have been
fulfilled, insofar as those conditions relate to the representations and
warranties made by or to the obligations and covenants of such Denali Member.
 
(e) The Denali Members shall deliver such certificates or other documents as may
be reasonably requested by GCI, including without limitation certificates of
legal existence, good standing and certified charter documents from the Alaska
Department of Commerce, Community, and Economic Development and certificates of
officers or member Denali with respect to minutes, resolutions, bylaws and any
other relevant matters concerning the authorization of the transactions
contemplated hereby.
 
7.3. Of GCI.
 
  At the Closing, GCI shall make the following deliveries, unless waived by the
AKD Members’ Agent and the Denali Members’ Agent:
 
(a) GCI shall deliver to the Denali Members cash or immediately available funds,
by wire transfer as contemplated by Section 2.1.
 
(b) GCI shall deliver to AKD cash or immediately available funds, by wire
transfer as contemplated by Section 2.3.
 
(c) GCI shall deliver to AKD instruments of assignment in form and substance
reasonably satisfactory to the AKD Members’ Agent transferring to AKD the Denali
Interest purchased by GCI pursuant to Section 2.1, with full warranty of title,
duly executed by GCI.
 
(d) GCI shall deliver to AKD cash or immediately available funds, by wire
transfer as contemplated by Section 2.4.
 
(e) GCI shall deliver counterparts of any other Transaction Agreements to which
GCI a party, duly executed by GCI.
 
(f) GCI shall deliver a certificate signed by GCI by an authorized officer,
confirming that the conditions precedent to the obligations of AKD, the AKD
Members and the Denali Members under Section 8.1.2 have been fulfilled.
 
(g) GCI shall deliver such certificates or other documents as may be reasonably
requested by the AKD Members’ Agent or the Denali Members’ Agent, including
without limitation certificates of legal existence, good standing and certified
charter documents from the Alaska Department of Commerce, Community, and
Economic Development and certificates of officers of GCI with respect to
minutes, resolutions, bylaws and any other relevant matters concerning the
authorization of the transactions contemplated hereby.
 
SECTION 8
 
CONDITIONS PRECEDENT
 
8.1. Conditions to Obligations of AKD, Parent, the AKD Members and the Denali
Members
 
  The obligations of AKD, Parent, the AKD Members and the Denali Members to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction, prior to or contemporaneously with the Closing, of the following
conditions, which may be waived in whole or in part by a written instrument
signed by the AKD Members’ Agent and the Denali Members’ Agent:
 
8.1.1. Closing Deliveries by GCI.  GCI shall have tendered delivery of all items
required to be delivered by GCI under Section 7.
 
8.1.2. Representations; Covenants; Closing Certificates. The representations and
warranties of GCI contained in Section 5, if qualified by reference to
materiality, shall be correct and complete, and if not so qualified, shall be
correct and complete in all material respects, as of the Closing Date.  GCI
shall have complied with all covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing Date.
 
8.1.3. General.  All instruments and legal and corporate proceedings on the part
of GCI in connection with the transactions contemplated by this Agreement and
the other Transaction Agreements shall be reasonably satisfactory in form and
substance to AKD, the AKD Members and the Denali Members.
 
8.2. Conditions to Obligations of GCI.
 
  The obligations of GCI to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, prior to or contemporaneously
with the Closing, of the following conditions, which may be waived in whole or
in part by GCI in writing:
 
8.2.1. Closing Deliveries by AKD, Parent, the AKD Members and the Denali
Members.  AKD, Parent, the AKD Members and the Denali Members shall have
tendered delivery of all items required to be delivered by them under Section 7.
 
8.2.2. Representations and Covenants of AKD, Parent and the AKD Members.  The
representations and warranties of AKD, Parent and the AKD Members contained in
Section 3, if qualified by reference to materiality, shall be correct and
complete, and if not so qualified, shall be correct and complete in all material
respects, as of the Closing Date.  AKD, Parent and each AKD Member shall have
complied with all covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date.
 
8.2.3. Representations and Covenants of the Denali Members.  The representations
and warranties of the Denali Members contained in Section 4, if qualified by
reference to materiality, shall be correct and complete, and if not so
qualified, shall be correct and complete in all material respects, as of the
Closing Date.  Each Denali Member shall have complied with all covenants
required by this Agreement to be performed or complied with by it on or prior to
the Closing Date.
 
8.2.4. General.  All instruments and legal and limited liability company
proceedings on the part of AKD, Parent, the AKD Members and the Denali Members
in connection with the transactions contemplated by this Agreement and the other
Transaction Agreements shall be reasonably satisfactory in form and substance to
GCI.
 
8.3. Conditions to the Obligations of Each Party.
 
  The obligations of each of the Parties to consummate the transactions
contemplated by this Agreement shall be subject to the following additional
conditions:
 
8.3.1. Regulatory Consents.  All Regulatory Consents shall have been granted
without the imposition of any adverse condition on GCI, any entity in the AKD
Group, Denali or any of their Affiliates and all such Regulatory Consents shall
be in full force and effect as of the Closing Date.
 
8.3.2. Other Consents.  Each entity in the AKD Group, Parent, the AKD Members
and the Denali Members shall have given, made or obtained all notices, consents,
approvals, orders, authorizations, declarations or filings to, of or with any
Person required to be given, made or obtained by any such Party in connection
with the execution, delivery and performance of, or consummation of the
transactions contemplated by, any of the Transaction Agreements.
 
8.3.3. No Litigation.  No temporary restraining order, preliminary or permanent
injunction or other order by any federal or state court or governmental body
prohibiting, preventing or materially restraining the consummation of the
transactions contemplated by this Agreement shall have been issued and shall not
have expired or been withdrawn or reversed and there shall be no pending or
threatened litigation or other proceeding seeking to prohibit, prevent or
materially restrict or impose any material limitations on the consummation of
such transactions.  The Parties hereto shall use their commercially reasonable
efforts to cause any such temporary restraining order, preliminary or permanent
injunction or other order to be vacated or lifted as promptly as possible.
 
SECTION 9
 
POST-CLOSING COVENANTS
 
9.1. Further Assurances.
 
  Each of the Parties, before, at and after the Closing Date, upon the
reasonable request from time to time of any other Party and without further
consideration, shall do each and every act and thing as may be necessary or
reasonably desirable to fully and effectively consummate, evidence and confirm
the transactions contemplated hereby, including: (a) executing, acknowledging
and delivering assurances, assignments, powers of attorney and other documents
and instruments; (b) furnishing information and copies of documents, books and
records; (c) filing reports, returns, applications, filings and other documents
and instruments with governmental authorities; (d) assisting in responding to
any inquiry or claim of any Person with respect to a transaction occurring prior
to the Closing; (e) assisting in good faith in any litigation, threatened
litigation or claim and cooperating therein with other Parties and their
advisors and representatives, including providing relevant documents and
evidence and maintaining confidentiality in connection with such litigation or
threatened litigation or claims, in each case, other than litigation, threatened
litigation or claims in which the Party requesting such cooperation is adverse
to the Party from whom such cooperation is requested; and (f) cooperating with
the other Parties (at such other Parties’ expense except as provided in this
Agreement) in exercising any right or pursuing any claim, whether by litigation
or otherwise, other than rights and claims running against the Party from which
such cooperation is requested.
 
9.2. Announcements.
 
  Following the Closing, except as may be required by law, no Party to this
Agreement shall issue any press release or make any public announcement relating
to the subject matter of this Agreement without the prior written approval of
the other Parties, which approval will not be unreasonably withheld or
delayed.  If GCI believes that it is required by law to make such a public
announcement, it shall promptly advise the other Parties and use reasonable
efforts, consistent with its legal obligations, to allow the other Parties an
opportunity to review and comment upon the announcement before the announcement
is made.
 
SECTION 10
 
INDEMNIFICATION
 
10.1. Indemnification by AKD, Parent and the AKD Members.
 
  Subject to the limitations set forth in this Section 10, AKD, Parent and the
AKD Members hereby agree, jointly and severally, to indemnify and hold harmless
GCI, AKD, any employee benefit plan of GCI or AKD and each of their respective
officers, directors, employees and Affiliates (each, in such capacity, a “GCI
Indemnitee”), from, against and in respect of any and all Adverse Consequences
arising from, or otherwise related to, directly or indirectly, any of the
following:
 
(a) Any breach of any representation or warranty made by AKD, Parent or the AKD
Members in this Agreement or any other Transaction Agreement (as each such
representation or warranty would be read if all qualifications as to materiality
or knowledge or words of similar import were deleted therefrom); and
 
(b) Any breach or default in performance by AKD, Parent or any AKD Member of any
covenant or other agreement in this Agreement or any other Transaction
Agreement.
 
10.2. Indemnification by the Denali Members.
 
  Subject to the limitations set forth in this Section 10, the Denali Members
hereby agree, jointly and severally, to indemnify and hold harmless each GCI
Indemnitee from, against and in respect of any and all Adverse Consequences
arising from, or otherwise related to, directly or indirectly, any of the
following:
 
(a) Any breach of any representation or warranty made by the Denali Members in
this Agreement or any other Transaction Agreement (as each such representation
or warranty would be read if all qualifications as to materiality or knowledge
or words of similar import were deleted therefrom); and
 
(b) Any breach or default in performance by any Denali Member of any covenant or
other agreement in this Agreement or any other Transaction Agreement.
 
10.3. Indemnification by GCI.
 
  Subject to the limitations set forth in this Section 10, GCI hereby agrees to
indemnify and hold harmless AKD, Parent, the AKD Members and the Denali Members,
and each of their respective officers, directors, employees and Affiliates,
from, against and in respect of any and all Adverse Consequences arising from,
or otherwise related to, directly or indirectly, any of the following:
 
(a) Any breach of any representation or warranty made by GCI in this Agreement
or any other Transaction Agreement (as each such representation or warranty
would be read if all qualifications as to materiality or knowledge or words of
similar import were deleted therefrom); and
 
(b) Any breach or default in performance by GCI of any covenant or other
agreement in this Agreement or any other Transaction Agreement.
 
10.4. Survival; Time Limits for Indemnification.
 
  The representations and warranties made in this Agreement, or in any
certificate or other document delivered pursuant to this Agreement or in
connection with this Agreement, will survive the Closing Date as follows (even
if the damaged party knew or had reason to know of any misrepresentation or
breach of warranty at the time of Closing): (a) the representations and
warranties contained in Sections 3.1, 3.2, 3.3.2, 3.9.2, 4.1, 4.2, 4.3 and 4.9.2
hereof shall not terminate and shall survive the Closing Date indefinitely; (b)
the representations and warranties contained in Sections 3.4.4, 3.6, 3.7, 3.8,
4.4.4, 4.6, 4.7 and 4.8 hereof shall survive the Closing Date for a period of
three years and shall terminate on the third anniversary of the Closing Date;
and (c) all other representations and warranties in this Agreement or in any
certificate or other document delivered pursuant to this Agreement or in
connection with this Agreement survive the Closing Date for a period of two
years and shall terminate on the second anniversary of the Closing Date.  The
covenants of the Parties made in this Agreement will survive the Closing Date
indefinitely.  Each Party shall promptly notify the others of any facts or other
circumstances of which such Party becomes aware or has any knowledge that could
give rise to a claim for indemnification under this Agreement by any Party.  No
Party will have any obligation to indemnify any Person pursuant to this
Agreement with respect to any breach of a representation or warranty unless a
notice of such breach is given to the Party against whom indemnification is
sought on or prior to the last day of the applicable survival period, except
that if a Party has a reasonable basis to believe that an indemnifiable claim
will arise and gives notice to the other Party concerning such matter within the
survival period, then all rights of such Party to seek indemnification with
respect to such matter will survive the expiration of such period for a period
of 180 days.  If an indemnifiable claim has not arisen prior to the expiration
of that 180-day period but the Party continues to have a reasonable basis to
believe that an indemnifiable claim will arise and gives notice to such effect
to the other party prior to the end of such 180-day period, then all rights of
the Party to seek indemnification with respect to such matter will survive for
one additional period of 180 days.  If an indemnifiable claim does not arise
prior to the end of the second 180-day period, the rights of the Party to seek
indemnification will terminate at the expiration thereof.  If a Party is
obligated to indemnify another Party against a particular breach, the indemnity
obligation shall extend to all Adverse Consequences, whether occurring before or
after the survival period.
 
10.5. Basket and Cap.
 
 
10.5.1. Tipping Basket.  AKD, Parent, the AKD Members and the Denali Members (as
a group) will have no obligation to indemnify any GCI Indemnitee from and
against any Adverse Consequences under Section 10.1 or 10.2 until the GCI
Indemnitees (as a group) have suffered Adverse Consequences in the aggregate
amount of $100,000 or more arising from, or otherwise related to, directly or
indirectly, any of the items set forth in Section 10.1 or 10.2.  If and when the
aggregate of such Adverse Consequences exceeds $100,000, the GCI Indemnitees
shall be entitled to indemnification against all Adverse Consequences incurred
under Section 10.1 or 10.2, including the initial $100,000 of Adverse
Consequences.
 
10.5.2. Indemnification Cap.  The aggregate indemnification obligations of AKD,
Parent, the AKD Members and the Denali Members under Sections 10.1 and 10.2
shall not exceed the sum of (x) $16,000,000 plus (y) the aggregate purchase
price for the AKD Common Units purchased by GCI from AKD pursuant to Section
2.4.
 
10.5.3. Exceptions.  Notwithstanding anything to the contrary in this Agreement,
there shall be no limitation on any GCI Indemnitee’s right to indemnification
from and against any Adverse Consequences arising directly or indirectly out of
(a) any breach of any representation, warranty or covenant of AKD, Parent, an
AKD Member or a Denali Member that involves an intentional misrepresentation or
the commission of fraud by AKD, Parent or such AKD Member or Denali Member or
(b) any act or omission or other matter arising prior to Closing that involves a
claim by a third party for material misrepresentation, fraud, gross negligence
or intentional misconduct, and each GCI Indemnitee shall have all remedies
available to it at law and in equity with respect to any such breach, act,
omission or matter.
 
10.6. Defense of Claims.
 
 The procedures to be followed with respect to the defense and settlement of any
claim made by a Third Party which, if true, would give rise to a right on the
part of a Party to be indemnified against resulting Adverse Consequences (an
“Indemnitee”), in whole or in part, under this Section 10 (a “Claim”) shall be
as follows:
 
(a) Unless in the reasonable judgment of the Party seeking indemnification under
this Section 10 (i) there is a conflict between the positions of the Party
against whom indemnification is sought under this Section 10 (the “Indemnifying
Party”) and the Indemnitee in conducting the defense of such Claim or
(ii) legitimate legal or business considerations would require the Indemnitee to
defend or respond to such Claim in a manner different from the Indemnifying
Party, the Indemnifying Party shall, by giving notice thereof to the Indemnitee
confirming the Indemnifying Party’s obligation under this Section 10 to
indemnify the Indemnitee in respect of such Claim, be entitled to assume and
control such defense with counsel chosen by it.  The Indemnitee shall be
entitled to participate therein after such assumption, but the costs of such
participation (other than the costs of providing witnesses or documents at the
request of the Indemnifying Party or in response to legal process) following
such assumption shall be at the expense of the Indemnitee.  Upon assuming such
defense, the Indemnifying Party shall have full right to enter into any
compromise or settlement which is dispositive of the matter involved; provided
that, except for the settlement of a Claim that involves no obligation of the
Indemnitee other than the payment of money for which full indemnification is
provided hereunder, the Indemnifying Party shall not settle or compromise any
Claim without the prior written consent of the Indemnitee, which consent will
not be unreasonably withheld or delayed; and provided, further, that the
Indemnifying Party may not consent to entry of any judgment or enter into any
settlement in respect of a Claim which does not include an unconditional release
of the Indemnitee from all liability in respect of such Claim.
 
(b) With respect to a Claim as to which the Indemnifying Party does not have the
right to assume the defense under Section 10.6(a) or shall not have exercised
its right to assume the defense, the Indemnitee shall assume and control the
defense of such Claim with counsel chosen by it and the Indemnifying Party shall
be obligated to pay all reasonable attorneys’ fees and expenses of the
Indemnitee incurred in connection with such defense.  The Indemnifying Party
shall be entitled to participate in the defense of such Claim at its own
expense.  Notwithstanding the foregoing, the Indemnitee shall not be required to
defend any Claim under this Section 10.6(b) unless (i) the Indemnifying Party
confirms its obligation under this Section 10 to indemnify the Indemnitee in
respect of such Claim by written notice to the Indemnitee and (ii) if requested
by the Indemnitee, the Indemnifying Party provides reasonable assurance to the
Indemnitee of the Indemnifying Party’s financial ability to indemnify the
Indemnitee against the costs of defense and any liability that may result from
such Claim, including providing a bond or other security therefor if reasonably
requested by the Indemnitee.  If the Indemnitee is not required to defend any
Claim under the immediately preceding sentence, it shall owe no duties to the
Indemnifying Party with respect to such Claim, and may defend, fail to defend or
settle such Claim without affecting its right to indemnity hereunder.  If the
Indemnitee is required to defend any such Claims under this Section 10.6(b), it
shall not settle or compromise the Claim without the prior written consent of
the Indemnifying Party, which consent will not be unreasonably withheld or
delayed.
 
(c) If in the reasonable judgment of the Indemnitee it would be materially
harmed or otherwise prejudiced by not entering into a proposed settlement or
compromise as to which the Indemnifying Party withholds consent, the Indemnitee
may enter into such settlement or compromise, but such settlement or compromise
shall not be conclusive as to the existence or amount of the liability of the
Indemnifying Party to the Indemnitee or any Third Party.
 
(d) Both the Indemnifying Party and the Indemnitee shall cooperate fully with
one another in connection with the defense, compromise or settlement of any
Claim, including without limitation making available to the other all pertinent
information and witnesses within its control at reasonable intervals during
normal business hours.
 
SECTION 11
 
TERMINATION
 
11.1. Right to Terminate.
 
  The parties may terminate this Agreement as provided below:
 
(a) GCI, the AKD Members’ Agent and the Denali Members’ Agent may terminate this
Agreement by mutual written consent at any time prior to the Closing.
 
(b) GCI may terminate this Agreement by giving written notice to the AKD
Members’ Agent and the Denali Members’ Agent at any time prior to the Closing
(i) in the event AKD, any AKD Member or any Denali Member has breached any
representation, warranty or covenant contained in this Agreement in a way that
would result in the nonfulfillment of the conditions to the obligations of GCI
hereunder, GCI has notified such Party of the breach, and the breach has not
been cured within 10 days after the notice of breach or such longer period as
agreed by the parties or (ii) if the Closing has not occurred on or before June
1, 2007 because of the failure of any condition precedent to the obligations of
GCI to consummate the Closing (unless the failure results primarily from GCI
breaching any representation, warranty or covenant contained in this Agreement).
 
(c) The AKD Members’ Agent or the Denali Members’ Agent may terminate this
Agreement by giving written notice to GCI at any time prior to the Closing (i)
in the event GCI has breached any representation, warranty or covenant contained
in this Agreement in a way that would result in the nonfulfillment of the
conditions to the obligations of AKD, the AKD Members and the Denali Members
hereunder, the AKD Members’ Agent or the Denali Members’ Agent has notified GCI
of the breach, and the breach has not been cured within 10 days after the notice
of breach or such longer period as agreed by the parties or (ii) if the Closing
has not occurred on or before June 1, 2007 because of the failure of any
condition precedent to the obligations of AKD, Parent, the AKD Members or the
Denali Members to consummate the Closing (unless the failure results primarily
from AKD, any AKD Member or any Denali Member breaching any representation,
warranty or covenant contained in this Agreement).
 
11.2. Effect of Termination.
 
  The termination of this Agreement by a party pursuant to Section 11.1(b) or
(c) will in no way limit any obligation or liability of any other Party based on
or arising from a breach or default by such other Party with respect to any of
its representations, warranties, covenants or agreements contained in this
Agreement prior to the termination, and the terminating party will be entitled
to seek all relief to which it is entitled under applicable law.
 
11.3. Specific Performance.
 
  In view of (a) the complexities and uncertainties in measuring actual damages
to be sustained by reason of the failure of a Party to perform this Agreement
strictly in accordance with the specific terms hereof, and (b) the uniqueness of
the transactions contemplated herein, each of the Parties acknowledges and
agrees that: (i) the remedy at law for a breach of this Agreement would be
inadequate, and (ii) the other Parties would be irreparably damaged if any Party
fails to perform the provisions of this Agreement strictly in accordance with
their specific terms.  Therefore, it is expressly agreed that, in addition to
any other remedy to which a nonbreaching Party may be entitled, at law or in
equity, the nonbreaching Parties shall be entitled to injunctive relief to
prevent breaches of the provisions of this Agreement and to specifically enforce
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having subject matter jurisdiction thereof.
 
SECTION 12
 
MISCELLANEOUS
 
12.1. Arbitration.
 
  The Parties will attempt in good faith to resolve any controversy or claim
arising out of or relating to this Agreement or any other Transaction Agreement
through discussions between the senior management of the Parties.  If these
discussions are unsuccessful, the Parties agree that any action asserting a
claim by one Party against any other Party or Parties hereto (collectively, the
“Disputing Parties”) arising out of or relating to this Agreement or any other
Transaction Agreement shall, on the written notice by one Disputing Party to the
others, be submitted to binding arbitration to be held in Seattle,
Washington.  The arbitration shall be conducted by and in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  The
Disputing Parties shall hold an initial meeting within thirty (30) days from
receipt of notice from the requesting Party of a request for
arbitration.  Unless otherwise agreed in writing, they will jointly appoint a
mutually acceptable arbitrator not affiliated with any of the Disputing
Parties.  If they are unable to agree upon such appointment within thirty (30)
days of the initial meeting, the Disputing Parties shall obtain an odd numbered
list of not less than five (5) potential arbitrators from the Superior Court for
the Third Judicial District, State of Alaska.  Each Disputing Party shall
alternatively strike a single name from the list until only one name remains,
with such person to be the arbitrator.  The Disputing Party requesting the
arbitration shall strike the first name.  Each Disputing Party shall pay an
equal share of the costs related to the arbitration, unless the arbitrator’s
decision provides otherwise.  Each Disputing Party shall bear its own costs to
prepare for and participate in the arbitration.  Each Disputing Party shall
produce at the request of any other Disputing Party, at least thirty (30) days
in advance of the hearing, all documents to be submitted at the hearing and such
other documents as are relevant to the issues or likely to lead to relevant
information.  The arbitrator shall promptly render a written decision, in
accordance with Alaska law and supported by substantial evidence in the
record.  The prevailing Party shall be entitled to recover reasonable attorneys’
fees, costs, charges and expended or incurred therein, if the arbitrator’s
decision so provides.  Failure to apply Alaska law, or entry of a decision that
is not based on substantial evidence in the record, shall be additional grounds
for modifying or vacating an arbitration decision.  Judgment on any arbitration
award shall be entered in any court of competent jurisdiction.  In any
subsequent arbitration, the decision in any prior arbitration of this Agreement
shall not be deemed conclusive of the rights among the parties hereunder.
 
12.2. Governing Law.
 
  This Agreement shall be governed by and construed in accordance with the laws
of the State of Alaska without giving effect to any choice or conflict of laws
rule or provision that would cause the application of the domestic substantive
laws of any other jurisdiction.
 
12.3. Notices.
 
  All notices and other communications required or permitted hereunder shall be
in writing (including any facsimile transmission or similar writing), and may be
given by any means selected by the sender.  Each such notice or other
communication shall be effective (i) if sent by facsimile to the recipient’s fax
number given below, when such facsimile is transmitted and the sender’s
facsimile machine confirms transmission, (ii) if sent by reputable overnight
courier to the recipient’s address given below, one Business Day after being
delivered to such courier or (iii) if sent by any other means, when actually
received.
 
To GCI:
 
General Communication, Inc.
2550 Denali Street, Suite 1000
Anchorage, AK 99503
Attention : Corporate Counsel
Fax No. : (907) 868-5676
 
With a copy to:
 
General Communication, Inc.
2550 Denali Street, Suite 1000
Anchorage, AK 99503
Attention : General Manager & Executive Vice President
Fax No. : (907) 868-5676
 
To AKD, Parent or any AKD Member:


Pacificom Holdings, LLC
c/o Wireless Partners
5350 Poplar Avenue, Suite 875
Memphis, TN 38117
Attention: Stephen M. Roberts
Fax No.: (901) 763-3369
 
With a copy to:


The Bogatin Law Firm, PLC
1661 International Place Drive, Suite 300
Memphis, Tennessee 38120-1431
Attention:  Jack S. Magids
Fax No.  (901) 767-2803
 
To any Denali Member:


Pacificom Holdings, LLC
c/o Wireless Partners
5350 Poplar Avenue, Suite 875
Memphis, TN 38117
Attention: Stephen M. Roberts
Fax No.: (901) 763-3369
 
With a copy to:


The Bogatin Law Firm, PLC
1661 International Place Drive, Suite 300
Memphis, Tennessee 38120-1431
Attention:  Jack S. Magids
Fax No.  (901) 767-2803
 


Any Party may change its address or facsimile number to be used for purposes of
this Section 12.3 by notice to the other Parties; provided that no such change
shall require any Party to give any notice to any AKD Member other than to the
AKD Members’ Agent or to any Denali Member other than to the Denali Members’
Agent.
 
12.4. Entire Agreement, Assignability, Etc.
 
  This Agreement (including the Schedules and Exhibits attached hereto)
(i) constitutes the entire agreement, and supersedes all other prior agreements
and understandings, both written and oral, among the Parties, or any of them,
with respect to the transactions and matters contemplated hereby, including the
Amended and Restated Memorandum of Understanding dated January 26, 2006 among
GCI, AKD and Denali, as amended, and (ii) is not intended to confer upon any
Person other than the Parties hereto any rights or remedies hereunder.  No Party
may assign its rights or delegate its duties under this Agreement without the
consent of the other Parties, and any purported assignment or delegation without
such consent shall be null and void.
 
12.5. Counterparts.
 
  This Agreement may be executed in any number of counterparts, no one of which
need be signed by all Parties, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument.  This Agreement
may be executed or delivered by facsimile.
 
12.6. Representations as to Knowledge.
 
  Whenever any statement in this Agreement is made “to its knowledge” or words
of similar intent or effect, (a) an individual will be deemed to have knowledge
of a particular fact or other matter if (i) that individual is actually aware of
that fact or matter, or (ii) a prudent individual could be expected to discover
or otherwise become aware of that fact or matter in the course of conducting a
reasonably comprehensive investigation regarding the accuracy of any
representation or warranty contained in this Agreement; and (b) a Person (other
than an individual) will be deemed to have knowledge of a particular fact or
other matter if any individual who is serving, or who has at any time served, as
a director, officer, general partner, registered agent, general manager,
director of engineering, executor or trustee of that Person (or in any similar
capacity) has, or at any time had, knowledge of that fact or other matter (as
set forth in (i) and (ii) above), and any such individual (and any Party to this
Agreement) will be deemed to have conducted a reasonably comprehensive
investigation regarding the accuracy of the representations and warranties made
herein by that Person or individual.
 
12.7. Headings, Terms.
 
  The section headings contained in this Agreement are inserted for convenience
only and will not affect in any way the meaning or interpretation of this
Agreement.  Defined terms are applicable to both singular and plural forms.  All
pronouns will be deemed to refer to the masculine, feminine or neuter, as the
identity of the Person may require.  The singular or plural includes the other,
as the context requires or permits.  The word include (and any variation) is
used in an illustrative sense rather than a limiting sense.  The word day means
a calendar day.  All references to “Sections” are to sections of this Agreement
unless indicated otherwise.
 
12.8. Amendments.
 
  This Agreement may be amended only by a written instrument signed by GCI, the
AKD Members’ Agent and the Denali Members’ Agent.
 
12.9. Waivers.
 
  No waiver by any Party of any default, misrepresentation or breach of warranty
or covenant hereunder, whether intentional or not, will be deemed to extend to
any prior or subsequent default, misrepresentation or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence, and no waiver will be effective unless set
forth in writing and signed by the Party against whom such waiver is asserted.
 
12.10. Severability.
 
  The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of the remaining terms and
provisions hereof.
 
12.11. Remedies Cumulative.
 
  Subject to Section 12.1, all remedies of the Parties under this Agreement or
any other Transaction Agreement are cumulative with each other and with any
other remedies available at law, in equity or by contract.  Any decision to
pursue one remedy shall not prevent a Party from pursuing any other remedy at
the same or any subsequent time.
 
12.12. Expenses.
 
  Except as otherwise provided in this Agreement, each Party will bear all costs
and expenses (including all legal, accounting ad tax related fees and expenses)
incurred by it in connection with this Agreement and the transactions
contemplated hereby.
 
12.13. Construction.
 
  The Parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the Parties
and no presumption or burden of proof will arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this
Agreement.  The Parties intend that each representation, warranty and covenant
contained herein will have independent significance.  If any Party breaches any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
Party has not breached will not detract from or mitigate the fact that the Party
is in breach of the first representation, warranty or covenant.
 
12.14. AKD Members’ Agent and Denali Members’ Agent.
 
  Pacificom shall act as the “AKD Members’ Agent,” and Pacificom shall act as
the Denali Members’ Agent under this Agreement.  Parent and each AKD Member
hereby authorizes and appoints the AKD Members’ Agent, and each Denali Member
hereby authorizes and appoints the Denali Members’ Agent, as his or its
exclusive agent and attorney-in-fact to act on behalf of such Person with
respect to all matters which are the subject of this Agreement, including,
without limitation, (a) receiving or giving all notices, instructions, other
communications, consents or agreements that may be necessary, required or given
hereunder, (b) agreeing to any amendment of this Agreement or any other
Transaction Agreement or waiving any right or remedy of Parent and the AKD
Members or the Denali Members (as the case may be) hereunder or thereunder, and
(c) asserting, settling, compromising, waiving or defending, or determining not
to assert, settle, compromise or defend, (i) any claim which Parent or any AKD
Member or Denali Member (as the case may be) may assert, or have the right to
assert, against GCI, or (ii) any claim which GCI may assert, or have the right
to assert, against Parent or any AKD Member or any Denali Member (as the case
may be).  Neither Parent nor any AKD Member shall act with respect to any of the
matters which are the subject of this Agreement except through the AKD Members’
Agent, and no Denali Member shall act with respect to any of the matters which
are the subject of this Agreement except though the Denali Members’ Agent.
 
12.15. Incorporation of Exhibits.
 
  The Exhibits and Schedules identified in this Agreement are incorporated
herein by reference and made a part hereof.
 
12.16. No Tax Advice.
 
  Each Party hereby acknowledges that any tax advice express or implicit in the
provisions of this Agreement is not intended or written to be used, and cannot
be used, by any taxpayer for the purpose of avoiding penalties that may be
imposed on any taxpayer by the Internal Revenue Service.  Each Party should seek
advice based on its particular circumstances from an independent tax advisor.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed this Reorganization Agreement
as of the date first above written.
 
GENERAL COMMUNICATION, INC.


By:  /s/ William C. Behnke
Name:  William C. Behnke
Title:  Senior Vice President



ALASKA DIGITEL, LLC


By:  /s/ William M Yardell, III
Name:  William M Yardell, III
Title:  President



AKD HOLDINGS, LLC


By:   /s/ William M Yardell, III
Name:  William M Yardell, III
Title:  President



PACIFICOM HOLDINGS, LLC


By:  /s/ William M Yardell, III
Name:  William M Yardell, III
Title:  Chief Manager



RED RIVER WIRELESS, LLC


By:   /s/ William M Yardell, III
Name:  William M Yardell, III
Title: Chief Manager



GRAYSTONE HOLDINGS, LLC


By:  /s/ J. Michael Keenan
Name:  J. Michael Keenan
Title:  Exec V.P.


 
 

--------------------------------------------------------------------------------

 
